 

Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT

Dated as of May 31, 2019

to

REVOLVING CREDIT AND SECURITY AGREEMENT

Dated as of February 4, 2019

 

This SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”), dated as of May 31, 2019, is entered into by and among GOLUB
CAPITAL BDC 3, INC., a Maryland corporation, as borrower (in such capacity,
“Borrower”) and Signature Bank, as the administrative agent and a lender under
the Credit Agreement (as defined below) (“Signature Bank”).

 

RECITALS

 

WHEREAS, the Borrower and Signature Bank are parties to that certain Revolving
Credit and Security Agreement, dated as of February 4, 2019 (as amended by that
certain First Amendment to Revolving Credit and Security Agreement, dated as of
April 8, 2019, and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, the parties hereto wish to make certain changes to the Credit Agreement
as further described herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Credit Agreement, the parties hereto agree as
follows:

 

Section 1.          Definitions. All capitalized terms not otherwise defined
herein are used as defined in the Credit Agreement.

 

Section 2.          Changes to the Credit Agreement.

 

2.1.       Effective as of the Effective Date (as defined below), certain
sections of the Credit Agreement are hereby amended as set forth on Exhibit A to
this Amendment. Language being inserted into the applicable section of the
Credit Agreement is evidenced by bold and underline formatting. Language being
deleted from the applicable section of the Credit Agreement is evidenced by
strike-through formatting.

 

2.2.       Exhibit B to the Credit Agreement is hereby amended and restated in
its entirety by deleting the existing Exhibit B and replacing it with the
Exhibit B attached hereto.

 

2.3.       Exhibit J to the Credit Agreement is hereby amended and restated in
its entirety by deleting the existing Exhibit J and replacing it with the
Exhibit C attached hereto.

 

-1-

 

 

Section 3. Conditions Precedent to Closing. Section 2 hereof shall become
effective on the date (the “Effective Date”) upon which each of the following
conditions precedent have been satisfied or waived:

 

3.1.       Signature Bank shall have received a counterpart (or counterparts) of
this Amendment, executed and delivered by Borrower, or other evidence
satisfactory to Signature Bank of the execution and delivery of this Amendment
by Borrower;

 

3.2.       Signature Bank shall have received true and correct copies of the
resolutions adopted by Borrower approving or consenting to the transactions
contemplated by this Amendment, certified by a Responsible Officer of Borrower,
as in effect on the Effective Date; and

 

3.3.       Borrower shall have paid all fees and other amounts due and payable
on or prior to the date hereof, including, without limitation, payment of all
reasonable expenses required to be reimbursed or paid by Borrower hereunder,
including the reasonable and documented fees and disbursements of Cadwalader,
Wickersham & Taft LLP.

 

Section 4.          Miscellaneous.

 

4.1.       Reaffirmation of Covenants, Representations and Warranties. Upon the
effectiveness of this Amendment, Borrower hereby reaffirms all covenants
applicable to it, and confirms the representations and warranties set forth in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects (except to the extent such representations and warranties
expressly relate to an earlier date).

 

4.2.       Representations and Warranties. Borrower hereby represents and
warrants that (i) this Amendment constitutes a legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms,
subject to Debtor Relief Laws and general equitable principles (whether
considered a proceeding in equity or at law), and (ii) upon the Effective Date,
no Event of Default or Potential Default shall exist.

 

4.3.       References to the Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby, and each reference to the
Credit Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended hereby.

 

4.4.       Effect on Credit Agreement. Except as specifically amended above, the
Credit Agreement and all other Loan Documents executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

 

4.5.       No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of
Signature Bank or any other Lender under the Credit Agreement or any other
document, instrument or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein, except as specifically
set forth herein.

 

-2-

 

 

4.6.       Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

4.7.       Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

4.8.       Headings. Section headings in this Amendment are for reference only
and shall in no way affect the interpretation of this Amendment.

 

4.9.       Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart hereof, or a signature
page hereto, by facsimile or in a .pdf or similar file shall be effective as
delivery of a manually executed original counterpart thereof.

 

[Signatures Follow]

 

-3-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

  BORROWER:       GOLUB CAPITAL BDC 3, INC., a Maryland corporation, as Initial
Borrower         By: /s/Ross A. Teune   Name: Ross A. Teune   Title: Chief
Financial Officer

 

-4-

 

 

  ADMINISTRATIVE AGENT AND LENDER:       SIGNATURE BANK         By: s/Trevor
Freeman   Name: Trevor Freeman   Title: Managing Director

 

-5-

 

 

EXHIBIT A

[See attached]

 

-6-

 

 



EXECUTION VERSION

 

 

 

REVOLVING CREDIT AND SECURITY AGREEMENT

 

 

 

GOLUB CAPITAL BDC 3, INC.,

as Borrower

 

and

 

SIGNATURE BANK,

 

as Administrative Agent and a Lender

 

 

 

February 4, 2019

 

 

 

 

Table of Contents

 

    Page       Section 1.        DEFINITIONS 1       1.1. Defined Terms 1      
1.2. Other Definitional Provisions 23       1.3. Accounting Terms 23       1.4.
UCC Terms 23       1.5. Times of Day 24       1.6. Defined Terms 24      
Section 2.        REVOLVING CREDIT LOANS 24       2.1. The Commitments 24      
2.2. Limitation on Borrowings and Re-borrowings 24       2.3. Borrowings 25    
  2.4. Interest 27       2.5. Use of Proceeds 28       2.6. Fees 28       2.7.
Unused Commitment Fee 28       2.8. Extension of Maturity Date 29       Section
3.       PAYMENT OF OBLIGATIONS 29       3.1. Payment of Obligations 29      
3.2. Payment of Interest 29       3.3. Payments on the Obligations 30       3.4.
Prepayments 31       3.5. Reduction or Early Termination of Commitments 31      
3.6. Increase in the Maximum Commitment 32       3.7. Joint and Several
Liability 32       Section 4.       CHANGE IN CIRCUMSTANCES 33       4.1. Taxes
33       4.2. Increased Cost and Capital Adequacy 37       4.3. Funding Losses
38       4.4. Inability to Determine Rates 38       4.5. Mitigation 39

 

i

 

 

Table of Contents

(continued)

 

    Page       4.6. Survival 39       Section 5.      SECURITY 39       5.1.
Liens and Security Interest 39       5.2. The Collateral Account; the Investment
Collection Account; Capital Calls 40       5.3. Agreement to Deliver Additional
Collateral Documents 42       5.4. Subordination 42       Section 6.
      CONDITIONS PRECEDENT TO LENDING 43       6.1. Obligations of the Lenders
43       6.2. Conditions to all Loans 45       6.3. Additional Borrowers 45    
  Section 7.       REPRESENTATIONS AND WARRANTIES OF THE BORROWERS 47       7.1.
Organization and Good Standing 47       7.2. Authorization and Power 47      
7.3. No Conflicts or Consents 48       7.4. Enforceable Obligations 48      
7.5. Priority of Liens; Eligibility of Investments 48       7.6. Financial
Condition 48       7.7. Full Disclosure 49       7.8. No Default 49       7.9.
No Litigation 49       7.10. Material Adverse Change 49       7.11. Taxes 49    
  7.12. Principal Office; Jurisdiction of Formation 49       7.13. ERISA 50    
  7.14. Compliance with Law 50       7.15. Capital Commitments and Contributions
50       7.16. Fiscal Year 50       7.17. Investor Documents 50       7.18.
Margin Stock 50       7.19. Investment Company Act 51

 

ii

 

 

Table of Contents

(continued)

 

    Page       7.20. No Defenses 51       7.21. No Withdrawals or Reductions of
Capital Commitments 51       7.22. Sanctions 51       7.23. Insider 52      
7.24. Financial Condition 52       7.25. Other Investment Vehicles 52      
7.26. Borrowing Base Certificate and Investment Report 52       Section
8.      AFFIRMATIVE COVENANTS OF THE BORROWERS 52       8.1. Financial
Statements, Reports and Notices 52       8.2. Payment of Obligations 55      
8.3. Maintenance of Existence and Rights 55       8.4. Books and Records; Access
55       8.5. Compliance with Law 56       8.6. Authorizations and Approvals 56
      8.7. Maintenance of Liens 56       8.8. Compliance with Constituent
Documents 56       8.9. Investor Default 56       8.10. Solvency 56       8.11.
Accounts 56       8.12. Sanctions 56       8.13. Taxes 56       8.14. Insurance
57       8.15. Authorization and Power 57       8.16. Further Assurances 57    
  8.17. Inspection of Investment Documents 57       Section 9.      NEGATIVE
COVENANTS 57       9.1. Borrower Information 57       9.2. Mergers, Etc. 57    
  9.3. Negative Pledge 57       9.4. Admission of Investors 57

 

iii

 

 

Table of Contents

(continued)

 

    Page       9.5. Constituent Documents 58       9.6. Status of BDC 58      
9.7. Certain Restrictions on Subsidiaries 59       9.8. Alternative Investment
Vehicles 59       9.9. Limitation on Indebtedness 59       9.10. Capital
Commitments 59       9.11. Capital Calls 59       9.12. ERISA Compliance 59    
  9.13. Limitations on Distributions 60       9.14. Limitation on Withdrawals
from Collateral Account and Investment Collection Account 60       9.15.
Transactions with Affiliates 60       9.16. Investment Company 60       9.17.
Deemed Capital Contributions 60       9.18. Transactions with Lenders or
Affiliates 60       9.19. Investor Liens 61       9.20. Limitation on
Investments 61       9.21. Use of Proceeds; Sanctions 61       9.22. No
Cancellations, Withdrawals or Reductions of Capital Commitments 61       9.23.
Net Asset Value 61       9.24. Debt Coverage Test 62       9.25. Investor
Documents 62       Section 10.     EVENTS OF DEFAULT 62       10.1. Events of
Default 62       10.2. Remedies Upon Event of Default 64       10.3. Lender
Offset 67       10.4. Good Faith Duty to Cooperate 67       Section
11.     MISCELLANEOUS 67       11.1. Amendments 67       11.2. Waiver 68

 

iv

 

 

TABLE OF CONTENTS

(continued)

 

    Page       11.3. Payment of Expenses; Indemnity 69       11.4. Notice 70    
  11.5. Governing Law 71       11.6. Choice of Forum; Consent to Service of
Process and Jurisdiction; Waiver of Trial by Jury 71       11.7. Invalid
Provisions 71       11.8. Entirety 71       11.9. Successors and Assigns;
Participations 71       11.10. Treatment of Certain Information; Confidentiality
75       11.11. All Powers Coupled with Interest 76       11.12. Headings 76    
  11.13. Survival 76       11.14. Full Recourse 76       11.15. USA PATRIOT Act
Notice 76       11.16. Multiple Counterparts 76       11.17. Term of Agreement
77       11.18. Conflicts 77       11.19. Borrower Liability 77       Section
12.     AGENCY PROVISIONS 78       12.1. Appointment and Authorization of
Administrative Agent 78       12.2. Delegation of Duties 78       12.3.
Exculpatory Provisions 79       12.4. Reliance on Communications 79       12.5.
Notice of Default 79       12.6. Non-Reliance on Administrative Agent and Other
Lenders 80       12.7. Indemnification 80       12.8. Administrative Agent in
Its Individual Capacity 81       12.9. Resignation of Administrative Agent 81  
    12.10. Administrative Agent May File Proofs of Claim 81

 

v

 

 

Table of Contents

(continued)

 

SCHEDULES       SCHEDULE I: Borrower Information SCHEDULE II: Lender Commitments
SCHEDULE III: Eligible Investments as of the Closing Date     EXHIBITS      
EXHIBIT A: Schedule of Investors EXHIBIT B: Form of Request for Borrowing
EXHIBIT C: Form of Compliance Certificate EXHIBIT D: Form of Responsible
Officer’s Certificate EXHIBIT E: Form of Subscription Agreement EXHIBIT F: Form
of Investment Report EXHIBIT G: Form of Borrowing Base Certificate EXHIBIT H:
Form of Extension Notice EXHIBIT I-1: U.S. Tax Compliance Certificate (For
Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT I-2: U.S. Tax Compliance Certificate (For Foreign Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT I-3: U.S. Tax
Compliance Certificate (For Foreign Participants That Are Partnerships For U.S.
Federal Income Tax Purposes) EXHIBIT I-4: U.S. Tax Compliance Certificate (For
Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT J: Form of Notice of Continuation/Conversion EXHIBIT K: Form of
Additional Borrower Joinder Agreement

 

vi

 

 

REVOLVING CREDIT AND SECURITY AGREEMENT

 

THIS REVOLVING CREDIT AND SECURITY AGREEMENT (this “Credit Agreement”), dated
February 4, 2019, by and among (a) GOLUB CAPITAL BDC 3, INC., a Maryland
corporation, as initial borrower (the “Initial Borrower”), (b) SIGNATURE BANK, a
New York corporation (“Signature Bank”), as Administrative Agent and a Lender,
(c) each of the other lending institutions that from time to time becomes a
lender hereunder (collectively referred to as “Lenders”; and each individually,
a “Lender”), and (d) each of the other Borrowers that from time to time becomes
party hereto.

 

A.           Borrowers have requested that Lenders make loans to provide working
capital to Borrowers for purposes permitted under their Constituent Documents
(as defined below).

 

B.           The Lenders are willing to make loans upon the terms and subject to
the conditions set forth in this Credit Agreement.

 

C.           It is the intent of the Borrowers, Administrative Agent and the
Lenders that, affiliated funds may be added as Borrowers under this Credit
Agreement (subject to each Lender’s underwriting criteria) pursuant to
documentation acceptable to Administrative Agent and the Lenders.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

Section 1.            DEFINITIONS

 

1.1.        Defined Terms. For the purposes of the Loan Documents, unless
otherwise expressly defined, the following terms shall have the meanings
assigned to them below:

 

“Account Bank” means any Eligible Institution that enters into a Deposit Account
Control Agreement with respect to a Collateral Account or Investment Collection
Account in accordance with Section 5.2(b).

 

“Additional Borrower” means each Person which becomes a Borrower under this
Credit Agreement pursuant to Section 6.3.

 

“Additional Borrower Joinder” means a joinder agreement, in form and substance
reasonably acceptable to Administrative Agent, pursuant to which new Borrowers
join the Credit Facility in accordance with Section 6.3.

 

“Adjusted LIBOR” means, for any LIBOR Rate Loan, for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) determined by Administrative Agent to be equal to the quotient
obtained by dividing: (i) LIBOR for such LIBOR Rate Loan for such Interest
Period; by (ii) one (1) minus the LIBOR Reserve Requirement for such LIBOR Rate
Loan for such Interest Period. If the calculation of clause (a) of Adjusted
LIBOR results in a rate for such clause (a) of Adjusted LIBOR that is less than
zero (0), clause (a) of Adjusted LIBOR shall be deemed to be zero (0) for all
purposes of the Loan Documents.

 

1

 

 

“Administration Agreement” means the Administration Agreement between the
Initial Borrower and the Administrator dated as of September 29, 2017, as it may
be amended, amended and restated, supplemented or otherwise modified from time
to time.

 

“Administrative Agent” means Signature Bank, until the appointment of a
successor “Administrative Agent” pursuant to Section 12.9 and, thereafter, shall
mean such successor “Administrative Agent”.

 

“Administrator” means Golub Capital LLC, a Delaware limited liability company.

 

“Affiliate” of any Person means any other Person that, directly or indirectly,
controls or is controlled by, or is under common control with, such Person.

 

“Agent-Related Person” has the meaning provided in Section 12.3.

 

“Alternative Currency” means any of Euro, Sterling, Canadian Dollars, Australian
Dollars and any other currency (other than Dollars) requested by the Borrowers
and approved by the Administrative Agent and the Lenders in their sole
discretion.

 

“Alternative Investment Vehicle” means an entity created in accordance with the
Operative Documents of a Borrower to make Investments, including, but not
limited to, any parallel fund.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower and its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Anti–Terrorism Laws” means any Applicable Law relating to money laundering or
terrorism, including, without limitation, Executive Order 13224, the OFAC
Regulations, the Bank Secrecy Act, the PATRIOT Act, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any executive orders or regulations promulgated
thereunder.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Rate” means (a) at any time the NAV Coverage Condition is in effect,
(x) with respect to LIBOR Rate Loans, Adjusted LIBOR plus 200 basis points
(2.00%), and (y) with respect to Prime Rate Loans, the Prime Rate in effect from
day to day less 90 basis points (0.90%) (provided that solely for the purpose of
this subsection (a), such rates provided for in this subsection (a) will not
take effect until the NAV Coverage Condition is in effect for twelve (12)
consecutive Business Days, and (b) otherwise, (x) with respect to LIBOR Rate
Loans, Adjusted LIBOR plus 150 basis points (1.50%), and (y) with respect to
Prime Rate Loans, the Prime Rate in effect from day to day less 140 basis points
(1.40%); provided that, in each case, in the event such rate of interest is less
than zero, such rate shall be deemed to be zero for purposes of this Credit
Agreement.

 

2

 

 

“Assignee” has the meaning provided in Section 11.9(b).

 

“Australian Dollars” means the lawful currency of Australia.

 

“Availability Period” means the period commencing on the Closing Date and ending
on the Maturity Date.

 

“Available Commitment” means, at any time of determination, the lesser of: (a)
the Maximum Commitment; and (b) the sum of (i) seventy-five percent (75%) of the
aggregate Unfunded Capital Commitments and Pending Capital Calls (to the extent
that the applicable Capital Call was made less than ten (10) days prior to the
time of determination) of the Investors that are not Defaulting Investors plus
(ii) the NAV Advance Amount, minus, in each case, the FX Reserve Amount.

 

“BBSW Rate” means, with respect to any Loan denominated in Australian Dollars,
the applicable rate shown on the display “BBSW Page” (or any display substituted
therefor) published by Bloomberg (or if such service is no longer available or
widely used in the market, the applicable screen page published by Reuters or
another commercially available source providing quotations of such rate as
selected by Administrative Agent in its reasonable discretion from time to time)
as of 10:00 a.m. (Sydney, Australia time) two (2) Business Days prior to the
commencement of the related Interest Period and for a period comparable to the
applicable Interest Period of the requested Loan.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in a form as agreed
to by the Administrative Agent.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Borrower” means the Initial Borrower and any Additional Borrower becoming party
hereto. “Borrowers” means all such Persons, collectively.

 

“Borrower Party” has the meaning provided in Section 12.1(a).

 

“Borrowing” means a disbursement made by the Lenders of the proceeds of the
Loans, and “Borrowings” means the plural thereof.

 

“Borrowing Base Certificate” means the certification and spreadsheet setting
forth the calculation of the Available Commitment in the form of Exhibit G.

 

3

 

 

“Business Day” means (a) any day of the year except a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by
Applicable Law to close; and (b) if such day relates to any interest rate
settings as to a LIBOR Rate Loan, any fundings, disbursements, settlements and
payments in respect of any LIBOR Rate Loan, or any other dealings to be carried
out pursuant to this Credit Agreement or the other Loan Documents in respect of
any such LIBOR Rate Loan, any day that is a Business Day described in clause (a)
of this definition and that is also a day for trading by and between banks in
Dollar deposits in the London interbank market; (c) in respect of Loans or
payments under this Credit Agreement in Euros or Sterling, any day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET)
payment system (or, if such payment system ceases to be operative, such other
payment system (if any) reasonably determined by the Administrative Agent to be
a suitable replacement) is open for the settlement of payments in Euros; and (d)
if such day relates to any dealings in an Alternative Currency to be carried out
pursuant to this Credit Agreement, any day in which banks are open for foreign
currency exchange business in the principal finance center of the country of
such Alternative Currency.

 

“Bylaws” means the Bylaws of the Initial Borrower adopted August 2, 2017, as the
same may be further amended, restated, modified or supplemented in accordance
with the terms hereof.

 

“Canadian Dollars” or “Cdn.$” means the lawful currency of Canada.

 

“Capital Call” means, for any Borrower, a call upon its Investors for payment of
all or any portion of their Capital Commitments; “Capital Calls” means all such
Capital Calls, collectively.

 

“Capital Commitment” means, for any Borrower, the capital commitment of its
Investors in the amount set forth in the applicable Subscription Agreements;
“Capital Commitments” means all such Capital Commitments, collectively.

 

“Capital Contribution” means, for any Borrower, the amount of cash actually
contributed by its Investors with respect to their Capital Commitments; “Capital
Contributions” means all Capital Contributions, collectively.

 

“CDOR Rate” means, with respect to any Loan denominated in Canadian Dollars, the
applicable rate shown on the display referred to as the “CDOR Page” (or any
display substituted therefor) published by Bloomberg (or if such service is no
longer available or widely used in the market, the applicable screen page
published by Reuters or another commercially available source providing
quotations of such rate as selected by Administrative Agent in its reasonable
discretion from time to time) as of 11:00 a.m. (Toronto, Canada time) two (2)
Business Days prior to the commencement of the related Interest Period and for a
period comparable to the applicable Interest Period of the requested Loan.

 

“Change in Law” means the occurrence, after the Closing Date, of: (a) the
adoption or taking effect of any law, rule, regulation or treaty; (b) any change
in Applicable Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

4

 

 

“Charter” means the articles of amendment and restatement of the Initial
Borrower dated as of September 29, 2017, filed with the Maryland Secretary of
State, as the same may be further amended, restated, modified or supplemented in
accordance with the terms hereof.

 

“Closing Date” means the date hereof.

 

“Collateral” has the meaning provided in Section 5.1(a).

 

“Collateral Account” means the deposit account or accounts of the applicable
Borrower, in the name of such Borrower, held at the Account Bank for such
Borrower, into which all Capital Contributions to such Borrower are to be
funded, as such accounts are listed on Schedule I. “Collateral Accounts” means
all such accounts, collectively.

 

“Commitment” means the obligation of each Lender to make Loans up to the amount
set forth on Schedule II hereto (or on an assignment agreement in connection
with any assignment made pursuant to Section 11.9); “Commitments” means all such
Commitments, collectively.

 

“Commitment Period” means the “Commitment Period” (as defined in the form
Subscription Agreement).

 


“Competitor” means any “business development company” under the Investment
Company Act of 1940, as amended, and any private fund that invests in loans or
promissory notes as portfolio assets.

 

“Compliance Certificate” has the meaning provided in Section 8.1(b).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Constituent Documents” means, for any Person, such Person’s formation
documents, as certified (if applicable) with the Secretary of State or
equivalent of such Person’s state of formation on a date that is no earlier than
thirty (30) days prior to the Closing Date, and, (a) if such Person is a
corporation, its bylaws in current form, (b) if such Person is a limited
liability company, its limited liability company agreement (or similar
agreement), (c) if such Person is a partnership, its partnership agreement (or
similar agreement), or, if such Person is an exempted limited partnership
registered in the Cayman Islands: (i) its exempted limited partnership
agreement, (ii) its certificate of registration, and (iii) its Section 9(1)
statement and any Section 10(1) statements, if applicable, and (d) if such
Person is an exempted company incorporated with limited liability under the laws
of the Cayman Islands, its memorandum and articles of association, its
certificate of incorporation (and any certificate of incorporation on change of
name), each of the foregoing with all current amendments or modifications
thereto. For the avoidance of doubt, the Constituent Documents of the Initial
Borrower shall include its Operative Documents.

 

5

 

 

“Controlled Group” means a corporation, trade or business that is, along with
the applicable Borrower, a member of a controlled group of corporations or a
controlled group of trades or businesses, as described in Section 414 of the
Internal Revenue Code or Section 4001 of ERISA.

 

“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 2.3(i) of one Type of Loan into another Type of Loan.

 

“Cost of Funds” means, with respect to a Loan in an Alternative Currency, the
actual cost to a Lender of funding or maintaining such Loan in the applicable
currency from whatever source it may reasonably select for the relevant Interest
Period.

 

“Cost of Funds Rate” means a rate per annum notified by the applicable Lender as
soon as practicable after the occurrence of the events specified in Section 4.4
hereof which expresses as a percentage rate the actual Cost of Funds to such
Lender.

 

“Cost Basis” means, as of any date of determination, with respect to any
Eligible Investment, the par value of such Eligible Investment.

 

“Credit Agreement” has the meaning provided in the preamble hereof.

 

“Credit Facility” means the credit facility provided to Borrowers by Lenders
under the terms and conditions of this Credit Agreement and the other Loan
Documents.

 

“Debtor Relief Laws” means, as applicable, the Bankruptcy Code of the United
States of America and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, winding up, reorganization, or similar debtor relief
laws of the United States or other applicable jurisdictions from time to time in
effect.

 

“Default Rate” means, on any day, the lesser of: (a) the rate otherwise
applicable plus 200 basis points (2.00%) and (b) the Maximum Rate.

 

“Defaulting Investor” is any Investor:

 

(a)          that has not funded any portion of a Capital Call made by the
applicable Borrower when due in accordance with such Capital Call and has not
cured such failure in accordance with the applicable Subscription Agreement,
unless Administrative Agent elects in writing, in its sole discretion, to waive
any such failure;

 

(b)          that, to the knowledge of the applicable Borrower, (i) applies for
or consent to the appointment of a receiver, trustee, custodian, intervenor,
liquidator or other similar official of itself or of all or a substantial part
of its assets; (ii) files a voluntary petition as debtor in bankruptcy or admit
in writing that it is unable to pay its debts as they become due; (iii) makes a
general assignment for the benefit of creditors; (iv) files a petition or answer
seeking reorganization or an arrangement with creditors or take advantage of any
Debtor Relief Laws; (v) files an answer admitting the material allegations of,
or consent to, or default in answering, a petition filed against it in any
bankruptcy, reorganization, winding up or insolvency proceeding; or (vi) takes
personal, partnership, limited liability company, corporate or trust action, as
applicable, for the purpose of effecting any of the foregoing; or

 

6

 

 

(c)          as to which, to the knowledge of the applicable Borrower, an
involuntary case or other proceeding has been commenced against, seeking
liquidation, reorganization or other relief with respect to such Investor or
such Investor’s debts under any Debtor Relief Law or seeking the appointment of
a trustee, receiver, liquidator, custodian or other similar official of such
Investor or any substantial part of such Investor’s property, or an order, order
for relief, judgment, or decree shall be entered by any court of competent
jurisdiction or other competent authority approving a petition seeking such
Investor’s reorganization or appointing a receiver, custodian, trustee,
intervenor, or liquidator of such Investor or of all or substantially all of
such Investor’s assets, or an order for relief shall be entered in respect of
such Investor in a proceeding under the United States Bankruptcy Code.

 

“Defaulting Lender” means any Lender that has failed to fund all or any portion
of the Loans required to be funded by it hereunder within two (2) Business Days
of written notice of such delinquency by Administrative Agent or Borrowers;
provided that, for the avoidance of doubt, a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

 

“Deposit Account Control Agreement” means each deposit account control agreement
among a Borrower, the Administrative Agent and the Account Bank, as the same may
be amended, amended and restated, supplemented or otherwise modified from time
to time.

 

“Distribution” has the meaning provided in Section 9.13.

 

“Dollar Equivalent” means, at any time: (a) with respect to any amount
denominated in Dollars, such amount; and (b) with respect to any amount
denominated in any Alternative Currency, the Spot Rate for such Alternative
Currency.

 

“Dollars” and the sign “$” mean the lawful currency of the United States of
America.

 

“Eligible Assignee” means: (a) any Person that meets the requirements to be an
assignee under Section 11.9(b); (b) a Lender; (c) an Affiliate of a Lender; or
(d) any other Person (other than a natural person) that is a commercial bank,
finance company, insurance company or other financial institution (other than a
Competitor) that is engaged in making, purchasing, or otherwise investing in
commercial loans in the ordinary course of its business and that is regulated by
the United States Federal Reserve Bank, Office of the Comptroller of the
Currency, Federal Deposit Insurance Corporation, Office of Thrift Supervision or
any other governmental agency, and approved by Administrative Agent.

 

7

 

 

“Eligible Institution” means any depository institution, organized under the
laws of the United States or any state, having capital and surplus in excess of
$200,000,000, the deposits of which are insured by the Federal Deposit Insurance
Corporation to the fullest extent permitted by Applicable Law and which is
subject to supervision and examination by federal or state banking authorities;
provided that such institution also must have a short-term unsecured debt rating
of at least P-1 from Moody’s and at least A-1 from S&P. If such depository
institution publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published.

 

“Eligible Investments” means Investments owned by the Additional Borrowers that
have been approved as eligible investments by the Administrative Agent in its
commercially reasonable discretion and in respect of which the Administrative
Agent has received copies of each Investment Document related thereto. For the
avoidance of doubt, any Investment that is (i) sold, assigned, transferred or
otherwise disposed of or removed from the Collateral in accordance with Section
9.20, (ii) subject to any Debtor Relief Law, or (iii) designated by the
Additional Borrowers to the Administrative Agent in writing as no longer
constituting an “Eligible Investment” shall, in each case, be excluded from the
calculation of the Available Commitment. No Eligible Investments exist as of the
date hereof. In the event Additional Borrowers join this Credit Agreement, their
Eligible Investments as of the date of joinder will be listed on Schedule III
hereto. For the avoidance of doubt, the definition of Eligible Investments shall
not include (a) any Investments or other assets to the extent any valid contract
with respect to such Investment or asset or any applicable law prohibits the
grant of a security interest in such Investment, asset or contract, (b) Margin
Stock, (c) equity interests in any Subsidiary of a Borrower, (d) cash or cash
equivalents, repurchase agreements and any other liquid investment products and
(e) Excluded Amounts.

 

“EMU Legislation” means the legislative measures of the European council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of hazardous materials.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.

 

“EURIBOR” means, with respect to any Loan denominated in Euro, the applicable
rate shown on the display referred to as the “EURIBOR Page” (or any display
substituted therefor) published by Bloomberg (or if such service is no longer
available or widely used in the market, the applicable screen page published by
Reuters or another commercially available source providing quotations of such
rate as selected by Administrative Agent in its reasonable discretion from time
to time) as of 11:00 a.m. (Frankfurt time) two (2) Business Days prior to the
commencement of the related Interest Period and for a period comparable to the
applicable Interest Period of the requested Loan.

 

8

 

 

“Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Event of Default” has the meaning provided in Section 10.1.

 

“Excluded Amount” means, as of any date of determination, with respect to any
Investment: (a) any amount that is attributable to the reimbursement of payment
by the applicable Additional Borrower of any tax, fee or other charge imposed by
any Governmental Authority on such Investment, (b) any interest or fees
(including origination, agency, structuring, management or other up-front fees)
that are for the account of the applicable Person from whom the applicable
Additional Borrower purchased such Investment, (c) any reimbursement of
insurance premiums relating to such Investment, (d) any escrows relating to
taxes, insurance and other amounts in connection with such Investment which are
held in an escrow account for the benefit of the applicable Additional Borrower
pursuant to escrow arrangements under the Investment Documents and (e) any
amount deposited into the Investment Collection Account in error.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its Lending Office, except
in each case to the extent that, pursuant to Section 4.1, amounts with respect
to such Taxes were payable either to such Lender's assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.1(g) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

“Excused Investor” is any Investor that has claimed or exercised an excuse or
exclusion right with respect to the funding of a particular Capital Call made by
the applicable Borrower.

 

“Extension Notice” means a written notice by Administrative Agent, on behalf of
the Lenders, substantially in the form of Exhibit H.

 

“Extension Request” has the meaning provided in Section 2.8.

 

“Facility Fee” has the meaning provided in Section 2.6.

 

“Fair Market Value” means, with respect to Eligible Investments acquired since
the most recent quarter end for which financial statements of the Additional
Borrowers are available, the Cost Basis thereof, and with respect to all other
Eligible Investments, the value for such Eligible Investment determined by the
Additional Borrowers in accordance with GAAP and as set forth in such most
recent quarterly or, if applicable, annual financial statements of the
Additional Borrowers.

 

9

 

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Credit Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code or any analogous provision of non-U.S. law and any intergovernmental
agreements entered into in connection with the implementation of such Sections
adopting any U.S. or non-U.S. fiscal or regulatory legislation, current or
future laws, regulations, rules, promulgations, official interpretations or
guidance notes relating to, or official agreements implementing, any such
intergovernmental agreements.

 

“Filings” means (a) UCC financing statements, UCC financing statement amendments
and UCC financing statement terminations and (b) the substantial equivalent as
reasonably determined to be necessary by Administrative Agent in any other
jurisdiction in which any Borrower may be formed.

 

“Foreign Lender” means, with respect to each Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.

 

“FX Reserve Amount” means, at any date of determination, an amount equal to ten
percent (10%) of the Dollar Equivalent of the aggregate Principal Obligations
denominated in an Alternative Currency, as determined by the Administrative
Agent in its sole discretion.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of government (including any supra-national
bodies such as the European Union or the European Central Bank).

 

“Guarantor” means any present or future guarantor of any Borrower’s obligations
under this Credit Agreement or any other Loan Document.

 

10

 

 

“Guaranty Obligations” means, with respect to a Borrower, without duplication,
any obligation, contingent or otherwise, of such Borrower pursuant to which such
Borrower has directly or indirectly guaranteed any Indebtedness or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Borrower (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness or other obligation of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided that the term Guaranty Obligations shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Indebtedness” means, with respect to any Person at any date, without
duplication, the sum of: (a) all liabilities, obligations and indebtedness for
borrowed money including obligations for borrowed money evidenced by bonds,
debentures, notes or other similar instruments; (b) all obligations to pay the
deferred purchase price of property or services (including, without limitation,
all obligations under non- competition, earn-out or similar agreements, but
excluding trade payables in the ordinary course of business not more than ninety
(90) days delinquent); (c) all attributable indebtedness in respect of capital
leases and synthetic leases; (d) all obligations under conditional sale or other
title retention agreements relating to property purchased to the extent of the
value of such property (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business); (e) all “Indebtedness” of any other Person secured by a Lien on any
asset owned or being purchased by such Person, whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse; (f) all
obligations, contingent or otherwise, relative to the face amount of letters of
credit, whether or not drawn, and banker’s acceptances; (g) all obligations to
repurchase any securities which repurchase obligation is related to the issuance
thereof; (h) all net obligations under any hedge agreements; and (i) any
Guaranty Obligations with respect to any of the foregoing guaranteed by such
Person.

 

“Indemnified Liabilities” has the meaning provided in Section 11.3(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” has the meaning provided in Section 11.3(b).

 

“Initial Borrower” has the meaning provided in the preamble hereof.

 

“Interest Option” means the Prime Rate or Adjusted LIBOR.

 

“Interest Payment Date” means (a) with respect to any Prime Rate Loan, the first
calendar day of each calendar month, (b) as to any LIBOR Rate Loan in respect of
which a Borrower has selected a one-, two-, or three- month Interest Period, the
last day of such Interest Period for such LIBOR Rate Loan; (c) the date of any
prepayment of any Loan, as to the amount prepaid; and (d) the Maturity Date.

 

11

 

 

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on (and including) the date of such Borrowing and ending on (but
excluding) the numerically corresponding day in the calendar month that is one
(1), two (2) or three (3) months thereafter, as the Borrower may elect; provided
that:

 

(i)           any Interest Period which would otherwise end on a day which is
not a Business Day shall be extended to the next succeeding Business Day;
provided further that, if such Interest Period would otherwise end on a day
which is not a Business Day, and there is no subsequent Business Day in the same
calendar month, such Interest Period shall end on the next preceding Business
Day;

 

(ii)          if such Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, then such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period; and

 

(iii)         in the case of any Interest Period which commences before the
Maturity Date and would otherwise end on a date occurring after the Maturity
Date, such Interest Period shall end on (but exclude) the Maturity Date and the
duration of each Interest Period which commences on or after the Maturity Date
shall be of a duration selected by the Administrative Agent in its sole
discretion.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.

 

“Investment” means any portfolio investment of a Borrower, including, for the
avoidance of doubt, any follow-on investment thereto, but excluding cash and
cash equivalents, repurchase agreements and other liquid investment products and
equity interests in any Subsidiary of a Borrower.

 

“Investment Adviser” means (a) with respect to the Initial Borrower, GC Advisors
LLC, and (b) with respect to each Additional Borrower joining the Credit
Facility after the Closing Date, the entity, if any, appointed, employed or
contracted with by such Borrower and responsible for directing or performing the
day-to-day business affairs of such Borrower, as set forth in its joinder
documentation.

 

“Investment Advisory Agreement” means (a) with respect to the Initial Borrower,
the investment advisory agreement by and between the Investment Adviser and the
Initial Borrower dated as of September 29, 2017, and (b) with respect to each
Additional Borrower joining the Credit Facility after the Closing Date, the
investment management or similar agreement among any one or more Borrowers and
its Investment Adviser, as it may be restated, modified, amended or supplemented
from time to time in accordance with the terms thereof.

 

12

 

 

“Investment Collection Account” means the bank account or accounts of the
applicable Additional Borrower listed on Schedule I with respect to such
Additional Borrower held at the Administrative Agent for such Additional
Borrower, into which proceeds of and distributions from any Eligible Investment
received or otherwise collected by the Additional Borrower shall be deposited,
including all funds or other assets on deposit therein or credited thereto.
“Investment Collection Accounts” means all such accounts, collectively.

 

“Investment Documents” means, for each Eligible Investment, the following
documents or instruments entered into in respect of such Investment (including
all material amendments, supplements or modifications thereto), to the extent
applicable, reasonably available and not waived by the Administrative Agent in
its sole discretion:

 

(a)          evidence of the applicable Additional Borrower’s direct or indirect
ownership of such Investment, any certificates representing equity interests
issued to the applicable Additional Borrower, a copy of any executed promissory
note or certificated note or, in the case of a lost note, a copy of the executed
underlying promissory note or, in the case of a noteless loan, the applicable
assignment agreement, loan agreement or other document pursuant to which the
applicable Additional Borrower acquired such Investment, in each case which may
be redacted in the sole discretion, exercised in good faith, of the applicable
Additional Borrowers for pricing or other confidential information that does not
pertain to the key terms of the security or obligation;

 

(b)        copies of the executed (i) credit or loan agreement, note purchase
agreement or indenture, as applicable, (ii) any guaranty agreement, pledge
agreement, and/or security agreement or similar material collateral
documentation, as applicable and reasonably available, and (iii) related
Constituent Documents for such Investments, as applicable and reasonably
available; and

 

(c)         to the extent reasonably requested by the Administrative Agent,
copies of any other material agreements, certificates and documentation related
to such Investment that the applicable Additional Borrower possesses.

 

“Investment Obligor” means, with respect to any Investment, the issuer or
obligor of such Investment (and any guarantor thereof), as applicable.

 

“Investment Report” means a report setting forth the applicable Eligible
Investments of each Additional Borrower, which report shall be substantially in
the form attached hereto as Exhibit F. For the avoidance of doubt, such report
shall set forth the Fair Market Value of each Eligible Investment.

 

“Investor” means any Person that has a Capital Commitment to a Borrower.

 

“Investor Exclusion Event” means the exclusion or excuse of any Investor from
participating in a particular Investment pursuant to the terms of the applicable
Subscription Agreement or its Side Letter, where the Investor is entitled to
such exclusion or excuse under the applicable Subscription Agreement or its Side
Letter as a matter of right (i.e., not in Borrower’s discretion).

 

13

 

 

“KYC Compliant” means any Person who has satisfied all requests for information
from the Lenders for “know-your-customer” and other anti-terrorism, anti-money
laundering and similar rules and regulations and related policies and who would
not result in any Lender being non-compliant with any such rules and regulations
and related policies were such Person to enter into a banking relationship with
such Lender.

 

“Lender” has the meaning provided in the preamble hereof.

 

“Lender Party” has the meaning provided in Section 12.1(a).

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
(or an Affiliate of such Lender) designated as such in writing to the
Administrative Agent, as may be changed from time to time by notice to the
Administrative Agent.

 

“LIBOR” means, :

 

(a)with respect to any LIBOR Rate Loan denominated in Dollars for any Interest
Period, (a) the rate of interest per annum determined by Administrative Agent
based on the London interbank offered rate administered by ICE Benchmark
Administration Limited (or any other Person which takes over the administration
of such rate) (“ICE LIBOR”) for deposits in Dollars in minimum amounts of at
least $1,000,000 for a period equal to such Interest Period (commencing on the
date of determination of such interest rate) as published by apublished by
Bloomberg (or if such service is no longer available or widely used in the
market, the applicable screen page published by Reuters or another commercially
available source providing quotations of such rate as selected by Administrative
Agent in its reasonable discretion from time to time) at approximately 11:00
a.m. (London time) two (2) Business Days prior to the commencement of such
Interest Period (for delivery on the first day of such Interest Period);

 

(b)with respect to any LIBOR Rate Loan denominated in Euro, EURIBOR for a period
equal to the applicable Interest Period;

 

(c)with respect to any LIBOR Rate Loan denominated in Sterling, ICE LIBOR for
deposits in Sterling in minimum amounts of at least £1,000,000 for a period
equal to such Interest Period (commencing on the date of determination of such
interest rate) published by Bloomberg (or if such service is no longer available
or widely used in the market, the applicable screen page published by Reuters or
another commercially available source providing quotations of such rate as
selected by Administrative Agent in its reasonable discretion from time to time)
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
commencement of such Interest Period (or the date of such interest calculation,
as applicable), for Dollars (for delivery on the first day of such Interest
Period); or (b)

 

14

 

 

(d)with respect to any LIBOR Rate Loan denominated in Canadian Dollars, the CDOR
Rate for a period equal to the applicable Interest Period;

 

(e)with respect to any LIBOR Rate Loan denominated in Australian Dollars, the
BBSW Rate for a period equal to the applicable Interest Period; and

 

(f)with respect to any LIBOR Rate Loan denominated in an Alternative Currency
other than Euro, Sterling, Canadian Dollars or Australian Dollars for any
Interest Period, ICE LIBOR for deposits in the relevant Alternative Currency and
the relevant Interest Period, as published by Bloomberg (or if such service is
no longer available or widely used in the market, the applicable screen page
published by Reuters or another commercially available source providing
quotations of such rate as selected by Administrative Agent in its reasonable
discretion from time to time) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period (for delivery on
the first day of such Interest Period);

 

provided, that if for any reason such rate is not available for the applicable
Interest Period but is available for periods that are longer than such Interest
Period, the applicable rate shall be ICE LIBOR rate, EURIBOR, the CDOR Rate or
the BBSW Rate, as applicable, for the shortest available period that is longer
than such Interest Period with respect to such Loan, in either case if such date
is not a Business Day, then the immediately preceding Business Day (rounded
upward, if necessary, to the nearest whole 1/100 of 1%). If; and provided
further that if such rate is not available at such time for any reason, then
“LIBOR” for such Interest Period shall be a comparable index rate agreed by the
Administrative Agent and the Borrowers. Each calculation by Administrative Agent
of LIBOR shall be conclusive and binding for all purposes, absent manifest
error. If the calculation of LIBOR results in a LIBOR rate of less than zero
(0), LIBOR shall be deemed to be zero (0) for all purposes of the Loan
Documents.

 

“LIBOR Conversion Date” has the meaning provided in Section 2.3(i).

 

“LIBOR Rate Loan” means a Loan that bears interest at a rate based on Adjusted
LIBOR (or, if applicable pursuant to Section 4.4(a), the Cost of Funds Rate).

 

“LIBOR Reserve Requirement” means, at any time, the maximum rate at which
reserves (including, without limitation, any marginal, special, supplemental or
emergency reserves) are required to be maintained under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) by member banks of the Federal Reserve System against “Eurocurrency
liabilities” (as such term is used in Regulation D). Without limiting the effect
of the foregoing, the LIBOR Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks with respect to: (a) any category
of liabilities which includes deposits by reference to which Adjusted LIBOR is
to be determined; or (b) any category of extensions of credit or other assets
which include LIBOR Rate Loans. Adjusted LIBOR shall be adjusted automatically
on and as of the effective date of any change in the LIBOR Reserve Requirement.
Each determination by Administrative Agent of the LIBOR Reserve Requirement
shall, in the absence of manifest error, be conclusive and binding.

 

15

 

 

“Lien” means any lien, mortgage, security interest, security assignment, charge,
tax lien, pledge, encumbrance, or conditional sale or title retention
arrangement, or any other interest in property designed to secure the repayment
of indebtedness, whether arising by agreement or under common law, any statute,
law, contract, or otherwise.

 

“Loan Documents” means this Credit Agreement, each Lender assignment agreement,
a Federal Reserve Form U-1, each Deposit Account Control Agreement, and such
other agreements and documents, and any amendments or supplements thereto or
modifications thereof, executed or delivered pursuant to the terms of such other
Loan Documents.

 

“Loans” means loans made by the Lenders to any Borrower pursuant to the terms
and conditions of this Credit Agreement and the other Loan Documents.

 

“Margin Stock” has the meaning assigned thereto in Regulation U.

 

“Material Adverse Change” means any one or more of (a) a material adverse change
in the perfection or priority of Administrative Agent’s Lien in the Collateral;
(b) a material adverse change in the business, operations or condition
(financial or otherwise) of Borrowers; and (c) a material adverse change in the
prospect of repayment of any portion of the Obligations.

 

“Material Adverse Effect” means a material adverse effect on: (a) the assets,
operations, properties, liabilities (actual or contingent), financial condition,
or business of the Borrowers taken as a whole; (b) the ability of the applicable
Borrowers (taken as a whole) to perform their material obligations under any of
the Loan Documents or any of their Constituent Documents; or (c) the validity or
enforceability of any of the Loan Documents or such Constituent Documents, or
the rights and remedies of the Lenders hereunder or thereunder taken as a whole.

 

“Material Amendment” has the meaning provided in Section 9.5.

 

“Maturity Date” means the earliest of: (a) the Stated Maturity Date; (b) the
date upon which Administrative Agent declares the Obligations due and payable
after the occurrence of an Event of Default; (c) forty-five (45) days prior to
the earlier of (i) the last day any Borrower is authorized pursuant to the
Constituent Documents of Borrowers to make Capital Calls for the purpose of
repaying the Obligations, and (ii) the termination of the Constituent Documents
of Borrowers; and (d) the date upon which Borrowers terminate the Commitments
pursuant to Section 3.5.

 

“Maximum Commitment” means $175,000,000,225,000,000, as such amount may be
increased by Borrowers in accordance with Section 3.6 or decreased by Borrowers
pursuant to Section 3.5.

 

“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by Applicable Law on such day.

 

“Memorandum” means the Initial Borrower’s Confidential Private Placement
Memorandum dated July 2017 (together with any appendices and supplements
thereto), as amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the terms hereof.

 

16

 

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“NAV Advance Amount” means (a) at any time there are less than ten Eligible
Investments, zero (0), and (b) at any time there are ten or more Eligible
Investments, twenty-five percent (25%) of the aggregate Fair Market Value of
such Eligible Investments, provided that such amount does not exceed the
aggregate par value of such Eligible Investments, and, if such amount exceeds
the aggregate par value of such Eligible Investments, the NAV Advance Amount for
the purposes of this clause (b) shall be the aggregate par value of such
Eligible Investments.

 

“NAV Coverage Condition” means, on any date of determination, that (a)
seventy-five percent (75%) of the aggregate Unfunded Capital Commitments and
Pending Capital Calls (to the extent that the applicable Capital Call was made
less than ten (10) days prior to the time of determination) of the Investors
that are not Defaulting Investors equal less than (b) eighty-five percent (85%)
of the outstanding Loans.

 

“Notice of Continuation” has the meaning provided in Section 2.3(j).

 

“Notice of Conversion” has the meaning provided in Section 2.3(i).

 

“Obligations” means all present and future indebtedness, obligations, and
liabilities of such Borrowers to the Lenders and Administrative Agent, and all
renewals and extensions thereof (including, without limitation, Loans), or any
part thereof, arising pursuant to the Loan Documents (including, without
limitation, indemnity provisions), and all interest accruing thereon, and
attorneys’ fees incurred in the enforcement or collection thereof, regardless of
whether such indebtedness, obligations, and liabilities are direct, indirect,
fixed, contingent, joint, several, or joint and several.

 

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

 

“OFAC Regulations” means the regulations promulgated by OFAC, as amended.
“Operating Company” means an “operating company” within the meaning of 29 C.F.R.
§2510.3-101(c) of the Plan Asset Regulations.

 

“Operative Documents” means, with respect to the Initial Borrower, its Charter,
Bylaws, Investment Advisory Agreement, Administration Agreement, Memorandum and
the form Subscription Agreement attached as Exhibit E hereto.

 

“Other Claims” has the meaning provided in Section 5.4.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of any present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

17

 

 

“Other Taxes” means all present or future stamp (including any stamp duty
arising as a result of any original Loan Document brought into the Cayman
Islands or presented before a Cayman Islands court), court, documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.

 

“Overadvance” has the meaning provided in Section 3.4(b).

 

“Participant” has the meaning provided in Section 11.9(e).

 

“Participant Register” has the meaning provided in Section 11.9(e).

 

“PATRIOT Act” has the meaning provided in Section 11.15.

 

“Pending Capital Call” means a Capital Call that has been made on an Investor
but that has not yet been funded by such Investor.

 

“Permitted Indebtedness” means (a) the Obligations, (b) Indebtedness secured by
Liens permitted under clause (c) of the definition of “Permitted Liens”, (c)
unsecured Indebtedness in the ordinary course of business in an aggregate amount
not to exceed Two Hundred Fifty Thousand Dollars ($250,000.00) outstanding at
any time, and (d) Indebtedness that is in compliance with Section 9.24.

 

“Permitted Liens” means (a) any Liens pursuant to the Loan Documents, (b) Liens
for taxes, fees, assessments or other government charges or levies, either (i)
not due and payable or (ii) being contested in good faith and for which the
applicable Borrower maintains adequate reserves on its books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code and the Treasury Regulations adopted thereunder, (c) Liens arising from
judgments in circumstances not constituting an Event of Default under Section
10.1(h) and (d) customary Liens of depositary banks on the accounts such
depositary banks hold.

 

“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, company, limited liability company,
exempted company, limited liability partnership, limited partnership, exempted
limited partnership, nonprofit corporation, partnership, sovereign government or
agency, instrumentality, or political subdivision thereof, or any similar entity
or organization.

 

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), including any single-employer plan or multiemployer plan
(as such terms are defined in Section 4001(a)(15) and in Section 4001(a)(3) of
ERISA, respectively), that is subject to Title IV of ERISA or Section 412 of the
Internal Revenue Code.

 

“Plan Asset Regulations” means the U.S.  Department of Labor regulation located
at 29 C.F.R. Section 2510.3-101, as modified in application by Section 3(42) of
ERISA.

 

“Plan Assets” means “plan assets” within the meaning of the Plan Asset
Regulations.

 

18

 

 

“Potential Default” means any condition, act or event which, with the giving of
notice or lapse of time or both, would become an Event of Default.

 

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Credit Agreement; and provided further that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by Administrative Agent as its prime rate in effect at its principal
office in the State of California (such Administrative Agent announced Prime
Rate not being intended to be the lowest rate of interest charged by
Administrative Agent in connection with extensions of credit to debtors);
provided that, in the event such rate of interest is less than zero, such rate
shall be deemed to be zero for purposes of this Credit Agreement.

 

“Prime Rate Conversion Date” has the meaning provided in Section 2.3(i).

 

“Prime Rate Loan” means a Loan (other than a LIBOR Rate Loan) denominated in
Dollars that bears interest at a rate based on the Prime Rate.

 

“Principal Obligations” means the aggregate outstanding principal amount of the
Loans.

 

“Prior Loan Agreement” means that certain Revolving Credit Agreement among the
Initial Borrower and Sumitomo Mitsui Banking Corporation, dated as of March 16,
2018, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Pro Rata Share” means, with respect to each Lender, the percentage obtained
from the fraction (i) (A) the numerator of which is the Commitment of such
Lender, and (B) the denominator of which is the aggregate Commitments of all
Lenders; or (ii) in the event the Commitments have been terminated: (A) the
numerator of which is the Commitment of such Lender as in effect immediately
prior to such termination, and (B) the denominator of which is the aggregate
Commitments of all Lenders as in effect immediately prior to such termination.

 

“Proceedings” has the meaning provided in Section 7.9.

 

“Proposed Amendment” has the meaning provided in Section 9.5.

 

“Recallable Capital” means, for any Investor, at any time, any amounts
distributed to such Investor that are added back to such Investor’s Uncalled
Capital Commitment and subject to recall as a Capital Contribution pursuant to
the applicable Subscription Agreement.

 

“Recipient” means (a) Administrative Agent, and (b) any Lender, as applicable.

 

“Regulation D,” “Regulation T,” “Regulation U,” and “Regulation X” means
Regulation D, T, U, or X of the Board of Governors of the Federal Reserve
System, from time to time in effect, and shall include any successor or other
regulation relating to reserve requirements or margin requirements applicable to
member banks of the Federal Reserve System.

 

19

 

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Request for Borrowing” has the meaning provided in Section 2.3(a).

 

“Required Lenders” means, at any time, (a) if only one (1) Lender holds the
Commitments, such Lender, and (b) if more than one (1) Lender holds the
Commitments then in effect, at least two (2) Lenders who hold more than fifty
percent (50%) of the Commitments then in effect, or if the Commitments have been
terminated, the Loans then outstanding; provided that, for purposes of this
clause (b), the Commitments of, and the portion of the Loans held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders; provided further that a Lender and its
Affiliates shall be deemed one Lender.

 

“Required Payment Time” means (a) within three (3) Business Days, to the extent
such funds are available in the Collateral Account; and (b) otherwise, within
fifteen (15) days.

 

“Resignation Effective Date” has the meaning provided in Section 12.9.

 

“Responsible Officer” means an authorized officer, director or signatory of any
Person who has the power to bind such Person. Any document delivered under any
Loan Document signed by a Responsible Officer of a Person shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Person and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Person.

 

“Revaluation Date” means each of the following: (a) each date of a Borrowing;
(b) each date on which a Borrowing Base Certificate must otherwise be delivered
pursuant to the terms of this Credit Agreement; (c) solely with respect to the
calculation of the Unused Commitment Fee, the first day of related fiscal
quarter for any date of determination of the Unused Commitment Fee in such
fiscal quarter; and (d) any other time requested by the Administrative Agent or
the Borrowers in their sole discretion, but not more than once per calendar
month.

 

“RIC” means a “Regulated Investment Company” under the Internal Revenue Code.

 

“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of the
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Sanction(s)” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC, the U.S. Department of State or the U.S.
Department of Commerce, (b) the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom, or (c) other relevant
sanctions authority.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself subject to, or the subject or target of, Sanctions.

 

20

 

 

“Sanctioned Person” means (a) a Person that is the subject or target of any
Sanctions or is otherwise listed in any Sanctions-related list of designated
Persons maintained by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, the United Nations Security Council, the European Union or any
European Union EU member state, (b)(i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) any Person operating, organized or resident in a Sanctioned Country, or
(c) any Person or organization owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).

 

“Sanctions Laws” means all laws, rules, and regulations of any jurisdiction
applicable to any Borrower from time to time concerning or relating to
transactions with a Sanctioned Country or a Sanctioned Person.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

 

“Side Letter” means any side letter executed by an Investor with any Borrower or
the Investment Adviser with respect to such Investor’s rights and/or obligations
under its Subscription Agreement and any other applicable Operative Document.

 

“Signature Bank” has the meaning provided in the first paragraph hereof.

 

“Solvent” means, with respect to any Borrower, as of any date of determination,
that as of such date: (a) the fair value of the assets of such Borrower are
greater than the total amount of liabilities, including contingent liabilities,
of such Borrower; (b) the fair value of the assets of such Borrower are not less
than the amount that will be required to pay the probable liability of such
Borrower on its debts as they become absolute and matured; (c) such Borrower
does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts or liabilities as they
become absolute and matured; and (d) such Borrower is not engaged in a business
or transaction, and is not about to engage in a business or transaction, for
which its assets would constitute unreasonably small capital.

 

“Special Purpose Entity” means a corporation, partnership, limited liability
company or other entity, including, without limitation, any subsidiary, special
purpose vehicle, or alternative investment vehicle, in each case that holds
Investments of or on behalf of, or which are otherwise beneficially owned
directly or indirectly by, or controlled by, a Borrower.

 

“Spot Rate” means the currency exchange rate for the purchase of Dollars in the
applicable Alternative Currency on any Revaluation Date that appears on the
Bloomberg screen page for such Alternative Currency (or if such service is no
longer available or widely used in the market, the applicable screen page
published by Reuters or another commercially available source providing
quotations of such rate as selected by Administrative Agent in its reasonable
discretion from time to time) on such Revaluation Date, provided that, in the
case of a payment to be made on a particular day, at the end of the immediately
preceding Business Day.

 

“Standstill Period” has the meaning provided in Section 10.2(b).

 

21

 

 

“Stated Maturity Date” means February 4, 2021, subject to Borrowers’ extension
of such date under Section 2.8.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subscription Agreement” means a Subscription Agreement, substantially in the
form attached hereto as Exhibit E, and any related supplement thereto executed
by an Investor in connection with the subscription for a partnership interest in
a Borrower, as amended, restated, supplemented or otherwise modified from time
to time; “Subscription Agreements” means all Subscription Agreements,
collectively.

 

“Subscription Documents” means with respect to any Investor, its Subscription
Agreement and Side Letter, as applicable.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
equity interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Type of Loan” means a Prime Rate Loan or a LIBOR Rate Loan.

 

“UCC” means the Uniform Commercial Code as adopted in the State of New York and
any other state from time to time, which governs creation or perfection (and the
effect thereof) of security interests in any Collateral.

 

“Uncalled Capital Commitment” means, with respect to any Investor at any time,
such Investor’s uncalled Capital Commitment to the applicable Borrower.

 

“Unfunded Capital Commitment” means, with respect to any Investor at any time,
such Investor’s Uncalled Capital Commitment to the applicable Borrower minus any
portion thereof subject to a Pending Capital Call.

 

“Unused Commitment Fee” means a fee equal to 15 basis points (0.15%) per annum
of the average unused portion of the Commitments, as determined by
Administrative Agent. The unused portion of the Commitments, for purposes of
this definition, shall equal the difference between (x) the Commitments (as they
may be reduced or increased from time to time pursuant to the provisions of this
Credit Agreement) and (y) the average for the period of the daily closing
balance of Loans outstanding.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

22

 

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 4.1(g).

 

“Watch List” means a list of all the adversely risk rated loans of the
Additional Borrowers, which list shall be in a customary form of presentation
reasonably acceptable to Administrative Agent.

 

“Withholding Agent” means any Borrower and Administrative Agent.

 

1.2.        Other Definitional Provisions. Unless otherwise specified herein or
in such other Loan Document:

 

(a)        all terms defined in this Credit Agreement shall have the
above-defined meanings when used in any other Loan Documents or any certificate,
report or other document made or delivered pursuant to this Credit Agreement,
unless otherwise defined therein;

 

(b)        the definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined;

 

(c)        whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

 

(d)        the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

 

(e)        the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form;

 

(f)         in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”;

 

(g)        a Potential Default is “continuing” if it has not been cured or
waived and an Event of Default is “continuing” if it has not been waived or, to
the extent permitted hereby, cured; and

 

(h)        section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Credit Agreement or any other Loan Document.

 

1.3.        Accounting Terms. All accounting terms not specifically or
completely defined in any Loan Document shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted hereunder shall be prepared in conformity
with GAAP, except as otherwise specifically prescribed herein.

 

1.4.        UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions.

 

23

 

 

1.5.        Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to times of day in New York, New York.

 

1.6.        Defined Terms. Certain defined terms hereunder are defined by cross
reference to the Initial Borrower’s form Subscription Agreement and certain
provisions of this Credit Agreement and the other Loan Documents reference
particular sections of the Initial Borrower’s form Subscription Agreement. With
respect to any Additional Borrower that joins the Credit Facility after the
Closing Date in accordance with the terms hereof, such definitions and
provisions with respect to each such Additional Borrower, as applicable, shall
be deemed to refer to the definitions and sections in each such Additional
Borrower’s form Subscription Agreement, as applicable, that correspond to the
stated definitions and sections of the Initial Borrower’s Subscription
Agreement.

 

1.7.        Exchange Rates; Currency Equivalents. Administrative Agent shall
determine the Spot Rates as of each applicable date required to be used for
calculating Dollar Equivalent amounts of Principal Obligations denominated in
Alternative Currencies. In the case of a Spot Rate required to be calculated as
of a Revaluation Date, such Spot Rate shall become effective as of such
Revaluation Date and shall be the Spot Rate employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by a Credit Party
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as
reasonably determined by the Administrative Agent based on the Spot Rate as of
the last Revaluation Date.

 

Section 2.            REVOLVING CREDIT LOANS

 

2.1.        The Commitments. Each Lender severally agrees, on any Business Day
during the Availability Period, to make Loans to Borrowers at any time and from
time to time in an aggregate principal amount up to such Lender’s Commitment,
subject to the limitations in Section 2.2 and the other terms and conditions
herein set forth. Borrowers may borrow, repay without penalty or premium, and
re-borrow Loans hereunder, during the Availability Period, subject to the
limitations and conditions set forth in Sections 2.2 and 6 and the other terms
and conditions herein set forth.

 

2.2.        Limitation on Borrowings and Re-borrowings. No Lender shall be
required to advance any Loan hereunder if after giving effect thereto (a) the
Dollar Equivalent of the Principal Obligations would exceed the Available
Commitment, (b) the Dollar Equivalent of the Principal Obligations of such
Lender would exceed its Commitment, (c) the aggregate Dollar Equivalent of the
Principal Obligations would exceed the Maximum Commitment or (d) the conditions
precedent for such Borrowing in Section 6 have not been satisfied.

 

24

 

 

2.3.        Borrowings.

 

(a)        Request for Borrowing. The applicable Borrower shall give
Administrative Agent notice of each requested Borrowing hereunder, which notice
shall be in writing (a “Request for Borrowing”), in the form of Exhibit B
hereto. Each Request for Borrowing shall be irrevocable and effective upon
receipt by Administrative Agent and shall be furnished to Administrative Agent
(i) no later than 10:00 a.m. (Eastern time) on the requested date of the funding
of a Prime Rate Loan, and (ii) at least three (3) Business Days prior to the
requested date of the funding of a LIBOR Rate Loan; provided that any such
request received by Administrative Agent after 11:00 a.m. (Eastern time) (or,
with respect to a Prime Rate Loan, 10:00 a.m. (Eastern time)) shall be deemed to
have been given by Borrowers on the next succeeding Business Day. Each Request
for Borrowing shall specify (A) the amount of such Borrowing, (B) the date of
such Borrowing, which shall be a Business Day, (C) the Interest Option if such
Loan is to be funded in Dollars, and if applicable, the Interest Period, (D) the
Borrower making the Request for Borrowing, and (E) the amount of each Loan
attributable to each Borrower (if applicable), and (F) the currency; and (iii)
shall be accompanied or preceded by a duly executed Borrowing Base Certificate
and, only to the extent applicable, Investment Report dated the date of such
Request for Borrowing. Administrative Agent shall promptly give notice of each
Request for Borrowing to the Lenders.

 

(b)        Initial Borrowing on Closing Date. Subject to the terms and
conditions of this Credit Agreement, the Initial Borrower shall request on the
Closing Date, and the Lenders shall make, one (1) Loan to the Initial Borrower
in an original principal amount sufficient to pay in full all “Obligations” (as
defined in the Prior Loan Agreement) outstanding under the Prior Loan Agreement
(including, without limitation, all principal and accrued interest), and the
Initial Borrower shall use the proceeds of such Loan to pay in full all
“Obligations” (as defined in the Prior Loan Agreement) outstanding under the
Prior Loan Agreement (including, without limitation, all principal and accrued
interest), and the Initial Borrower hereby authorizes Administrative Agent to
apply the proceeds of such Loan to pay in full such “Obligations” (as defined in
the Prior Loan Agreement).

 

(c)        Loans in Dollars. All Loans made hereunder shall be denominated in
Dollars or in an Alternative Currency.

 

(d)        Minimum Loan Amounts. Each Loan in Dollars shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $500,000;
provided that a Loan may be in an aggregate amount that is equal to the entire
unused balance of the Available Commitment. Any Loans in an Alternative Currency
shall satisfy this minimum threshold on a Dollar Equivalent basis.

 

(e)        Funding Indemnification. The applicable Borrower shall indemnify the
Lenders against any cost, loss, or expense incurred by the Lenders (other than
loss of margin or spread), or any of them, as a result of any failure of such
Borrower to fulfill, on or before the date specified in the Request for
Borrowing, the conditions to such Borrowing set forth herein, including any
cost, loss, or expense incurred by reason of the liquidation or redeployment of
the deposits or other funds acquired by the Lenders to fund such Borrowing to be
made by the Lenders as a part of such Borrowing when such Borrowing, as a result
of such failure, is not made on such date. A certificate of Administrative Agent
setting forth the amount of any such cost, loss or expense, and the basis for
the determination thereof and the calculation thereof, shall be delivered to
such Borrower and shall, absent manifest or demonstrable error, be conclusive
and binding.

 

25

 

 

(f)         Funding. Subject to the fulfillment of all applicable conditions set
forth herein, (i) each Lender shall make the proceeds of its Pro Rata Share of
each Loan available to Administrative Agent no later than 1:00 p.m. (Eastern
time) (or, with respect to a Prime Rate Loan, 4:00 p.m. (Eastern time)) on the
date specified in the Request for Borrowing as the borrowing date, in
immediately available funds, and (ii) Administrative Agent shall deposit the
proceeds of each Borrowing in the applicable Borrower’s deposit account
maintained with Administrative Agent or otherwise at the direction of such
Borrower; provided that no Lender shall be under any obligation to fund any Loan
if any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Lender from funding such
Loan, or any Applicable Law applicable to such Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Lender shall prohibit, or request that
such Lender refrain from, the funding of loans generally or loans to such
Borrower in particular. Any Lender who is prohibited from funding a Loan
pursuant to the proviso in the immediately preceding sentence shall use
commercially reasonable efforts to promptly notify the applicable Borrower after
such Lender’s receipt of such Borrower’s Request for Borrowing that such Lender
is prohibited from funding such Loan.

 

(g)        Obligations of Lenders Several. Each Lender shall make each requested
Loan hereunder in accordance with its Pro Rata Share. The liabilities and
obligations of each Lender hereunder shall be several and not joint, and neither
Administrative Agent nor any Lender shall be responsible for the performance by
any other Lender of its obligations hereunder. The failure of any Lender to
advance the proceeds of its Pro Rata Share of any Loan shall not relieve any
other Lender of its obligation to advance the proceeds of its Pro Rata Share of
any Loan required to be advanced hereunder. Each Lender shall be liable to the
Borrowers only for the amount of its respective Commitment.

 

(h)        [Reserved]

 

(i)         Conversions. The applicable Borrower shall have the right, with
respect to: (i) any Prime Rate Loan, on any Business Day (a “LIBOR Conversion
Date”), to convert such Prime Rate Loan to a LIBOR Rate Loan in Dollars; and
(ii) any LIBOR Rate Loan in Dollars, on any Business Day (a “Prime Rate
Conversion Date”) to convert such LIBOR Rate Loan to a Prime Rate Loan; provided
that such Borrower shall, on such LIBOR Conversion Date or Prime Rate Conversion
Date, make the payments required by Section 4.3, if any, in either case, by
giving Administrative Agent a Notice of Conversion in the form of Exhibit J
hereto (a “Notice of Conversion”) of such selection no later than 11:00 a.m. at
least either (x) three (3) Business Days prior to such LIBOR Conversion Date or
(y) one (1) Business Day prior to such Prime Rate Conversion Date, as
applicable. Each Notice of Continuation/Conversion shall be irrevocable and
effective upon notification thereof to Administrative Agent. A request of a
Borrower for a Conversion of a Prime Rate Loan to a LIBOR Rate Loan is subject
to the condition that no Event of Default or Potential Default with respect to
such Borrower exists at the time of such request or after giving effect to such
Conversion.

 

26

 

 

(j)         Continuations. (k)           No later than 11:00 a.m. (x) at least
three (3) Business Days prior to the termination of each Interest Period related
to a LIBOR Rate Loan, the applicable Borrower shall give Administrative Agent a
Notice of Continuation in the form of Exhibit J hereto (a “Notice of
Continuation”) setting forth whether it desires to renew such LIBOR Rate Loan.
The Notice of Continuation shall also specify the length of the Interest Period
selected by such Borrower with respect to such Continuation. Each Notice of
Continuation shall be irrevocable and effective upon notification thereof to
Administrative Agent. If the applicable Borrower fails to timely give
Administrative Agent the Notice of Continuation with respect to any LIBOR Rate
Loan, such Borrower shall be deemed to have elected the Prime Rate as the
Interest Option with respect to such Loan.

 

2.4.        Interest.

 

(a)        Interest Rate. Each Loan shall accrue interest at a rate per annum
equal to the Applicable Rate. At any time, each Loan shall have only one
Interest Period and one Interest Option. Notwithstanding anything to the
contrary contained herein, in no event shall the interest rate hereunder exceed
the Maximum Rate.

 

(b)        Change in Rate; Calculations of Interest. Each change in the rate of
interest for any Loans shall become effective, without prior notice to the
Borrowers, automatically as of the opening of business of Administrative Agent
on the date of said change. Administrative Agent shall use commercially
reasonable efforts to give the applicable Borrower prompt notice of any change
in the rate of interest for any Loans after such change becomes effective;
provided, however, that any failure by Administrative Agent to provide such
Borrower with such notice shall not affect Administrative Agent’s right to make
changes in the rate of interest for any Loans. Interest on the unpaid principal
balance of each Loan (other than Prime Rate Loans, LIBOR Rate Loans denominated
in Sterling and any other Alternative Currency where it is market practice to
calculate on a 365 or 366 days basis) shall be calculated on the basis of the
actual days elapsed in a year consisting of 360 days.

 

(c)        Default Rate. If an Event of Default has occurred and is continuing,
all Obligations shall bear interest before and after judgment at the Default
Rate; provided that, except with respect to an Event of Default occurring
pursuant to Section 10.1(h), the portion of interest accruing at the Default
Rate (in excess of the interest accruing at the Applicable Rate) shall not be
due and payable by the applicable Borrower until (but in all events such
interest shall accrue upon the occurrence and during the continuance of an Event
of Default) the earliest to occur of (i) such Borrower’s knowledge that the
applicable Event of Default has occurred and is continuing, (ii) Administrative
Agent providing notice to such Borrower that the Default Rate is applicable, and
(iii) Administrative Agent’s acceleration of the Obligations pursuant to Section
10.2(a)(iii).

 

(d)        Determination of Rate. Administrative Agent shall determine the
interest rate applicable to each Borrowing hereunder, and shall, upon request,
give notice to the applicable Borrower and to the Lenders of each rate of
interest so determined, and its determination thereof shall be conclusive and
binding absent manifest or demonstrable error.

 

27

 

 

2.5.        Use of Proceeds. The proceeds of the Loans shall be used by the
applicable Borrower solely for (a) purposes permitted under the Constituent
Documents of such Borrower; (b) bridging Capital Calls of the Investors in such
Borrower; and (c) other general corporate purposes of such Borrower. Neither the
Lenders nor Administrative Agent shall have any liability, obligation, or
responsibility whatsoever with respect to any Borrower’s use of the proceeds of
the Loans, and neither the Lenders nor Administrative Agent shall be obligated
to determine whether or not any Borrower’s use of the proceeds of the Loans are
for purposes permitted under the Constituent Documents of any Borrower. Nothing,
including, without limitation, any funding of a Loan or the acceptance of any
other document or instrument, shall be construed as a representation or
warranty, express or implied, to any party by the Lenders or Administrative
Agent as to whether any Investment by such Borrower is permitted by the
Borrowers’ Constituent Documents. A Borrower shall not use the proceeds of any
Loan (a) to fund any activities of or business with any individual or entity, or
in any Sanctioned Country, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Administrative Agent, or otherwise) of Sanctions
(or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity in violation of
the foregoing); or (b) for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other
Anti-Corruption Laws.

 

2.6.        Fees. Borrowers shall pay to Administrative Agent, for its own
account, a facility fee on the Closing Date and first anniversary thereof, in an
amount equal to 20 basis points (0.20%) of the Maximum Commitment then in effect
(the “Facility Fee”). Such fees shall be fully earned upon becoming due and be
non-refundable when paid.

 

2.7.        Unused Commitment Fee. Borrowers shall pay to Administrative Agent,
for the account of each Lender, an Unused Commitment Fee, payable quarterly (on
the first day of each quarter), in arrears, on a calendar year basis, during the
period commencing on the Closing Date and ending on the Maturity Date. Borrowers
shall not be entitled to any credit, rebate or repayment of any Unused
Commitment Fee previously earned by the Lenders pursuant to this Section 2.7
notwithstanding any termination of this Credit Agreement or the suspension or
termination of the Commitments. The Borrowers and the Lenders acknowledge and
agree that the Unused Commitment Fees payable hereunder are bona fide unused
commitment fees and are intended as reasonable compensation to the Lenders for
committing to make funds available to Borrowers as described herein and for no
other purposes.

 

28

 

 

2.8.        Extension of Maturity Date. On any Business Day occurring at least
thirty (30) calendar days but no more than sixty (60) calendar days prior to the
Stated Maturity Date then in effect, a Responsible Officer of Borrowers may
submit to Administrative Agent, on behalf of such Borrowers and in accordance
with Section 11.4, a written request (an “Extension Request”) to extend the
Stated Maturity Date then in effect to a date occurring three hundred sixty-four
(364) days after such Stated Maturity Date or, if such date is not a Business
Day, the immediately preceding Business Day. Submission by the Borrowers of an
Extension Request shall be deemed to be a restatement in all material respects
of each representation and warranty made by such Borrowers in Section 7 as of
the date of such Extension Request. Upon receipt of an Extension Request,
Administrative Agent and each Lender shall determine, in its sole discretion,
whether to consent to such Extension Request. If such consent is granted by
Administrative Agent and the Lenders, (a) Administrative Agent shall provide
such requesting Borrowers with notice of Administrative Agent’s and such
Lenders’ consent to such Extension Request; (b) as of the date of such Extension
Notice, all references to the Stated Maturity Date in this Credit Agreement
shall be deemed to be references to the Stated Maturity Date as extended by the
Extension Request; (c) if the Extension Notice indicates that either such term
is to be amended, as of the date of such Extension Notice, each of the
definitions of the terms “Applicable Rate” and “Unused Commitment Fee” appearing
in Section 1.1 shall be deleted and replaced in its entirety with the new
definition for such term set forth in the Extension Notice; and (d) within five
(5) Business Days of the applicable Borrowers’ receipt of the Extension Notice,
such Borrowers shall pay an extension fee to Administrative Agent for the
benefit of the Lenders in an amount equal to 20 basis points (0.20%) of each
such Lender’s Commitment as of the date on which such Borrowers receive such
Extension Notice. If Administrative Agent, acting on behalf of the Lenders, does
not provide the applicable Borrowers with notice of its and the Lenders’ consent
to an Extension Request on or prior to the Stated Maturity Date then in effect,
such Extension Request shall be deemed to have been denied by the Lenders, such
Stated Maturity Date shall not be extended and such Borrowers shall not be
permitted to submit any subsequent Extension Requests. If Administrative Agent
and the Lenders consent to the applicable Borrowers’ initial Extension Request,
such Borrowers may submit no more than one (1) subsequent Extension Request.

 

Section 3.            PAYMENT OF OBLIGATIONS

 

3.1.        Payment of Obligations. The Principal Obligations of each individual
Loan made hereunder shall be repaid by the applicable Borrower without further
demand to Administrative Agent, for the benefit of the Lenders, in immediately
available funds by the date that is three hundred and sixty-five (365) calendar
days after the date of the Borrowing with respect to such Loan (or, if such date
is not a Business Day, the preceding Business Day), together with all accrued
but unpaid interest thereof. The Principal Obligations, together with all
accrued but unpaid interest thereon and any other outstanding Obligations, shall
be due and payable on the Maturity Date.

 

3.2.        Payment of Interest.

 

(a)        Interest. Interest on each Borrowing shall commence to accrue as of
the date of the disbursement of such Borrowing by Administrative Agent. When a
Borrowing is disbursed by wire transfer pursuant to instructions received from a
Borrower in accordance with the related Request for Borrowing, then such
Borrowing shall be considered made at the time of the transmission of the wire,
rather than the time of receipt thereof by the receiving bank. With regard to
the repayment of Loans, interest shall continue to accrue on any amount repaid
until such time as the repayment has been received in immediately available
funds by Administrative Agent.

 

29

 

 

(b)        Interest Payment Dates. Accrued and unpaid interest on the
Obligations shall be due and payable by the Borrowers in arrears (i) on each
Interest Payment Date, and (ii) upon the occurrence and during the continuance
of an Event of Default, at any time upon demand by Administrative Agent;
provided that, solely with respect to the foregoing clause (ii), except with
respect to an Event of Default occurring pursuant to Section 10.1(h), during the
Standstill Period, Administrative Agent shall not exercise the remedies pursuant
to clauses (i), (iii), (iv), (v), (viii) and (ix) of the first sentence of
Section 10.2(b) on account of the applicable Borrower’s failure to pay such
interest when due. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

3.3.        Payments on the Obligations.

 

(a)        Borrower Payments. All payments of principal of, and interest on, the
Obligations by any Borrower to or for the account of the Lenders shall be made
without condition or deduction or counterclaim, set-off, defense or recoupment
for receipt before 3:00 p.m. (Eastern time) in the case of payments made in
Dollars and 11:00 a.m. in the case of payments made in an Alternative Currency,
in each case, in immediately available funds to Administrative Agent at the
account Administrative Agent designates in writing to the applicable Borrowers,
in all cases for the ratable benefit of each Lender. Funds received after 3:00
p.m. (Eastern time) in the case of payments made in Dollars or after 11:00 a.m.
in the case of payments made in an Alternative Currency, as applicable, shall be
treated for all purposes as having been received on the next Business Day. All
payments shall be made in the currency of the related Borrowing.

 

(b)        Application of Payments. So long as no Event of Default has occurred
and is continuing, all payments made by Borrowers on the Obligations shall be
applied as directed by Administrative Agent (it being understood that all
payments to the Lenders will be distributed ratably amongst the Lenders). At all
times when an Event of Default has occurred and is continuing, all payments made
on the Obligations shall be credited in the following manner (in all applicable
cases for the ratable benefit of each Lender): (i) first, against all costs,
expenses (excluding expenses constituting indemnification obligations) and other
fees (including attorneys’ fees) arising under the terms hereof; (ii) second,
against accrued and unpaid interest; (iii) third, against all Principal
Obligations due and owing; and (iv) fourth, against all other amounts
constituting any portion of the Obligations.

 

(c)        Disbursement of Funds. If, at any time, Administrative Agent shall
not have received on the date due any payment of interest upon the Obligations
or any fee payable described under this Credit Agreement or the other Loan
Documents, Administrative Agent may (i) direct the disbursement of funds from
the Collateral Account of the applicable Borrower to the Lenders, in accordance
with the terms hereof, to the extent available therein for payment of any such
amount or (ii) require Borrowers to request a Borrowing of such amount (which
shall be deemed to have complied with the requirements of Section 2.2 without
any further actions being required by such Borrowers), in which case the Loans
representing such amount shall be credited directly to the account of
Administrative Agent rather than to any account of such Borrowers in
satisfaction of such outstanding interest and/or fees; provided that no
Borrowing shall be made pursuant to this clause (ii) hereof if after giving
effect thereto (A) the Dollar Equivalent of the Principal Obligations would
exceed the Available Commitment or (B) the Dollar Equivalent of the Principal
Obligations of any Lender would exceed such Lender’s Commitment.

 

30

 

 

3.4.        Prepayments.

 

(a)        Voluntary Prepayments. The applicable Borrowers may, without premium,
penalty or fees, upon (x) one (1) Business Day’s prior written notice to
Administrative Agent with respect to Prime Rate Loans, and (y) three (3)
Business Day’s prior written notice to Administrative Agent with respect to
LIBOR Rate Loans, prepay Principal Obligations then outstanding, in whole or in
part, at any time or from time to time. Any prepayment not received by 3:00 p.m.
(Eastern time) on a Business Day shall be deemed to have been paid on the next
succeeding Business Day. The notice of prepayment shall specify which Borrower’s
Loans Administrative Agent shall apply the prepayment to and shall be in a
minimum principal amount of $100,000,100,000 (or the Dollar Equivalent thereof),
or, if less, the entire amount of Principal Obligations then outstanding. All
such voluntary prepayments shall be made together with payment of all interest
accrued thereon. Administrative Agent shall give notice of any notice of
repayment from a Borrower to Lenders promptly upon receipt thereof.

 

(b)        Mandatory Prepayment. If on any day the Dollar Equivalent of the
Principal Obligations exceed the Available Commitment for any reason (including,
in each case without limitation, as a result of a Capital Call, an Investor
becoming a Defaulting Investor, a change in the Fair Market Value of any
Eligible Investment or any failure of an Investment to constitute an Eligible
Investment) (any such excess, an “Overadvance”), then the applicable Borrower or
Borrowers shall (i) if the amount of such Overadvance is greater than or equal
to $500,000, either pay the full amount of such Overadvance to Administrative
Agent, for the benefit of the Lenders, in immediately available funds, without
demand, or otherwise eliminate such Overadvance (by such other means that shall
be subject to the Administrative Agent’s consent, which shall not be
unreasonably withheld or delayed), in each case on or before the Required
Payment Time after the occurrence of such Overadvance, and (ii) if the amount of
such Overadvance is less than $500,000, either pay the full amount of such
Overadvance to Administrative Agent, for the benefit of the Lenders, in
immediately available funds, upon demand by Administrative Agent, or otherwise
eliminate such Overadvance (by such other means that shall be subject to the
Administrative Agent’s consent, which shall not be unreasonably withheld or
delayed), in each case on or before the Required Payment Time after such demand.
If the applicable Borrower or Borrowers fail to pay or eliminate any Overadvance
required to be paid under, and within the time period set forth in, this Section
3.4(b), then such Borrower or Borrowers hereby agree that Administrative Agent
may withdraw from the Collateral Account and/or, to the extent applicable, the
Investment Collection Account, any Capital Contributions or other monies or sums
deposited therein and apply the same to the Principal Obligations until such
time as such Overadvance has been satisfied in full.

 

3.5.        Reduction or Early Termination of Commitments. So long as no Request
for Borrowing is outstanding, Borrowers may (a) terminate the Commitments or (b)
reduce the Maximum Commitment, by giving irrevocable written notice to
Administrative Agent of such termination or reduction five (5) Business Days (or
such shorter period of time agreed in writing by Administrative Agent in its
sole discretion) prior to the effective date thereof (which date shall be
specified in such notice and be a Business Day): (i) in the case of complete
termination of the Commitments, upon prepayment of all of the outstanding
Obligations; or (ii) in the case of a reduction of the Maximum Commitment, upon
prepayment of the amount by which the Dollar Equivalent of the Principal
Obligations exceed the reduced Available Commitment resulting from such
reduction, including, without limitation, payment of all interest accrued
thereon. Notwithstanding the foregoing: (x) any reduction of the Maximum
Commitment shall be in an amount equal to $5,000,000 or multiples thereof; and
(y) in no event shall a reduction reduce the Maximum Commitment to below
$10,000,000 (except for a termination of all Commitments).

 

31

 

 

3.6.        Increase in the Maximum Commitment. Provided there exists no Event
of Default or, to the knowledge of any Borrower or Administrative Agent,
Potential Default on the effective date of the increase, and subject to
compliance with the terms below, upon written notice to Administrative Agent,
Borrowers may request the Lenders to increase the Maximum Commitment. Such
increase shall be effective upon the satisfaction of the following conditions
precedent: (i) the existing Lenders shall have agreed in their sole discretion
to increase their Commitments and/or additional Persons shall have agreed to
join the Credit Facility as Lenders such that the Commitments of all Lenders
equal the increased Maximum Commitment; (ii) on or prior to the proposed date of
such increase, Borrowers shall have paid to Administrative Agent, for the
benefit of each Lender that increases its Commitment or provides a new
Commitment, a fee in an amount equal to 20 basis points (0.20%) of such
increased or new Commitment; and (iii) Borrowers shall provide Administrative
Agent such evidence of their power and authority to effectuate such increase as
Administrative Agent may reasonably request. For the avoidance of doubt, such
increase will be on the same terms as contained herein with respect to the
Commitments and the Loans. No Lender will be required to commit, nor shall any
Lender have any preemptive right, to provide any portion of such increase. On
any date the Maximum Commitment is increased in accordance herewith, Borrowers
and the Lenders agree to execute such documents as Administrative Agent may
reasonably request to give effect to such increase.

 

3.7.        Joint and Several Liability. Each Borrower acknowledges, agrees,
represents and warrants the following:

 

(a)        Combined Liability. Borrowers shall be jointly and severally liable
to the Lenders for all representations, warranties, covenants, obligations and
indemnities, including, without limitation, the Loans and the other Obligations
of all Borrowers, and Administrative Agent and the Lenders may at their option
enforce the entire amount of the Loans and the other Obligations of the
Borrowers against any one or more of such Borrowers; and

 

(b)        Separate Exercise of Remedies. Administrative Agent may exercise
remedies against each Borrower and its property separately, whether or not
Administrative Agent exercises remedies against any other Borrower or its
property. Administrative Agent may enforce one or more Borrower’s obligations
without enforcing any other Borrower’s obligations and vice versa. Any failure
or inability of Administrative Agent to enforce one or more Borrower’s
obligations shall not in any way limit Administrative Agent’s right to enforce
the obligations of the other Borrowers. If Administrative Agent forecloses or
exercises similar remedies under any one or more Loan Documents, then such
foreclosure or similar remedy shall be deemed to reduce the balance of the Loans
only to the extent of the cash proceeds actually realized by the Lenders from
such foreclosure or similar remedy or, if applicable, Administrative Agent’s
credit bid at a foreclosure sale, regardless of the effect of such foreclosure
or similar remedy on the Loans secured by such Loan Documents under the
applicable state law. Each Borrower expressly waives to the fullest extent
permitted by Applicable Law: (i) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; and
(ii) any defenses or benefits that may be derived from or afforded by Applicable
Law which limit the liability of or exonerate guarantors or sureties, or which
may conflict with the terms of this Credit Agreement.

 

32

 

 

Section 4.            CHANGE IN CIRCUMSTANCES

 

4.1.        Taxes.

 

(a)        Defined Terms. For purposes of this Section 4.1, the term “Applicable
Law” includes FATCA.

 

(b)        Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 4.1) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)        Payment of Other Taxes by the Borrowers. Without limiting the
provisions of Section 4.1(b) above, each Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of Administrative Agent timely reimburse it for the payment of any Other
Taxes applicable to such Borrower.

 

(d)        Evidence of Payments. As soon as practicable after any payment of
Taxes by any Borrower to a Governmental Authority pursuant to this Section 4.1,
such Borrower shall deliver to Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

 

(e)        Indemnification by Loan Parties. Each Borrower shall indemnify each
Recipient, on or before the Required Payment Time after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 4.1) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, in each case with respect to such Borrower, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to such Borrower by a Lender (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest or demonstrable error.

 

33

 

 

(f)         Indemnification by Lenders. Each Lender shall severally indemnify
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Borrowers to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.9 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest or demonstrable error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by Administrative
Agent to the Lender from any other source against any amount due to
Administrative Agent under this Section 4.1(f).

 

(g)        Status of Lenders.

 

(i)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrowers and Administrative Agent, at the time or times reasonably
requested by Borrowers or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrowers or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrowers or
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by Borrowers or Administrative Agent as
will enable Borrowers or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 4.1(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if the Lender is not legally entitled to complete, execute
or deliver such documentation or, in the Lender’s reasonable judgment, such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)        Without limiting the generality of the foregoing, in the event that
a Borrower is a U.S. Person,

 

(A)any Lender that is a U.S. Person shall deliver to such Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or Administrative Agent), executed copies of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

34

 

 

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of such Borrower or Administrative
Agent), whichever of the following is applicable;

 

(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(ii)executed copies of IRS Form W-8ECI;

 

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of such Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor form); or

 

(iv)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-4 on behalf of each such
direct and indirect partner;

 

35

 

 

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of such Borrower or Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to such Borrower and Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by such Borrower or Administrative Agent such documentation prescribed
by Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
such Borrower or Administrative Agent as may be necessary for such Borrower and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Credit Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and
Administrative Agent in writing of its legal inability to do so.

 

36

 

 

(h)        Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.1 (including by
the payment of additional amounts pursuant to this Section 4.1), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 4.1(h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 4.1(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 4.1(h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

(i)         Survival. Each party’s obligations under this Section 4.1 shall
survive the resignation or replacement of, and any assignment of rights by,
Administrative Agent or any Lender.

 

4.2.        Increased Cost and Capital Adequacy.

 

(a)          Increased Costs Generally. If any Change in Law shall: (i) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or advances, loans or other credit extended or participated in
by, any Lender (except any reserve requirement reflected in Adjusted LIBOR),
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, commitment,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or (iii) impose on any Lender any other condition, cost or
expense (other than Taxes) affecting this Credit Agreement or Loans made by any
Lender, and the result of any of the foregoing shall be to increase the cost to
such Lender or other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to reduce the amount of any sum received or receivable by such Lender or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon written request of such Lender or other Recipient, Borrowers shall,
on or before the Required Payment Time after such request, pay to any such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

37

 

 

(b)        Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender regarding capital or liquidity requirements, has or would
have the effect of reducing the rate of return on such Lender’s capital as a
consequence of this Credit Agreement, the Commitment of such Lender or the Loans
made by such Lender to a level below that which such Lender could have achieved
but for such Change in Law (taking into consideration such Lender’s policies
with respect to capital adequacy and liquidity), then from time to time upon
written request of such Lender, Borrowers shall, on or before the Required
Payment Time after such request, pay to such Lender such additional amount or
amounts as will compensate such Lender for any such reduction suffered.

 

(c)        Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than one hundred eighty
(180) days prior to the date that such Lender notifies Borrowers of the Change
in Law giving rise to such increased costs or reductions (except that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the one hundred eighty (180) day period shall be extended to include the
period of retroactive effect).

 

4.3.        Funding Losses. Upon demand of any Lender, each Borrower shall, on
or before the Required Payment Time after such demand, pay Administrative Agent
for the account of such Lender, such amounts as shall compensate such Lender
for, and hold such Lender harmless from, any loss, cost or expense (other than
loss of margin or spread) incurred by such Lender in obtaining, liquidating or
employing deposits or other funds from third parties as a result of (a) any
failure or refusal of such Borrower (for any reasons whatsoever) to accept a
Loan after such Borrower shall have requested such Loan, (b) any prepayment of a
Loan by such Borrower that is otherwise not made in compliance with the
provisions of the Credit Agreement, or (c) the failure such Borrower to make a
prepayment of a Loan after giving notice thereof.

 

4.4.        Inability to Determine Rates. If Administrative Agent determines,
for any proposed Interest Period, that: (a) deposits in Dollars are not being
offered to banks in the applicable offshore market for the applicable amount and
Interest Period of any LIBOR Rate Loan; (b) adequate and reasonable means do not
exist for determining LIBOR; or (c) LIBOR does not adequately or fairly reflect
the cost to the Lenders of funding or maintaining any LIBOR Rate Loan, then: (i)
Administrative Agent shall forthwith notify Borrowers and the Lenders; and (ii)
while such circumstances exist, none of the Lenders shall allocate any Loans
made during such period, or reallocate any Loans allocated to any then-existing
Interest Period ending during such period, to an Interest Period with respect to
which interest is calculated by reference to LIBOR. If, with respect to any
outstanding Interest Period, a Lender notifies Administrative Agent that it is
unable to obtain matching deposits in the London interbank market to fund its
purchase or maintenance of such Loans or that LIBOR applicable to such Loans
will not adequately reflect the cost to the Person of funding or maintaining
such Loans for such Interest Period, then: (A) Administrative Agent shall
forthwith so notify Borrowers and the Lenders; and (B) upon such notice and
thereafter while such circumstances exist, the applicable Lender shall not make
any LIBOR Rate Loans during such period or reallocate any Loans allocated to any
Interest Period ending during such period, to an Interest Period with respect to
which interest is calculated by reference to LIBOR; provided that, (x) if the
forgoing notice relates to Loans that are outstanding as LIBOR Rate Loans, such
Loans shall be Converted to Prime Rate Loans if denominated in Dollars or a
LIBOR Rate Loan based on the Cost of Funds Rate if denominated in an Alternative
Currency only on the last day of the then-current Interest Period, and (y) upon
receipt of such notice, Borrowers may revoke any outstanding Requests for
Borrowing.

 

38

 

 

4.5.        Mitigation. Each Lender and Administrative Agent agrees that, upon
the occurrence of any event giving rise to Borrowers’ obligation to make a
payment under this Section 4 with respect to such Lender or Administrative
Agent, it will use commercially reasonable efforts to mitigate the effect of any
such event, including by completing and delivering or filing any tax related
forms that would reduce or eliminate any amount of Taxes required to be deducted
or withheld or paid by Borrowers hereunder and changing the jurisdiction of its
applicable lending office if, in the reasonable judgment of Administrative Agent
or Lender, as the case may be, the making of such a change (i) would avoid the
need for, or reduce the amount of, any such amounts that would be payable or may
thereafter accrue and (ii) would not subject Administrative Agent or such
Lender, as the case may be, to any material unreimbursed cost or expense and
would not be otherwise materially disadvantageous to Administrative Agent or
such Lender, as the case may be.

 

4.6.        Survival. Without prejudice to the survival of any other agreement
of Borrowers hereunder, all of Borrowers’ obligations under this Section 4 shall
survive and remain in full force and effect regardless of the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Credit Agreement. Each Lender shall notify Borrowers of any event occurring
after the termination of this Credit Agreement entitling such Lender to
compensation under this Section 4 as promptly as practicable.

 

Section 5.            SECURITY

 

5.1.        Liens and Security Interest.

 

(a)        Collateral Grant. In order to secure the Obligations and until
payment and performance in full of such Obligations and the expiration or
termination of all Commitments hereunder and the termination of the Loan
Documents, the respective Borrowers each hereby pledges, charges and assigns by
way of security to Administrative Agent and grants to Administrative Agent, for
the benefit of the Lenders, a first priority security interest in and Lien on
their respective rights in the following (to the extent applicable), whether now
existing or hereafter acquired or arising and wherever located (the
“Collateral”):

 

(i)          all of such Borrower’s rights to make Capital Calls on Investors
and all other rights, titles, interests, powers and privileges related to,
appurtenant to or arising out of such Borrower’s right to require or demand that
the Investors make Capital Contributions to such Borrower;

 

(ii)         all of such Borrower’s rights, titles, interests and privileges in
and to the Capital Commitments, the Uncalled Capital Commitments, Pending
Capital Calls and Capital Contributions made by Investors;

 

(iii)        all of such Borrower’s rights, titles, interests, remedies, and
privileges under the applicable Operative Documents and Subscription Agreements
to issue Capital Calls and to receive and enforce the funding of Capital
Contributions;

 

39

 

 

(iv)        the Collateral Account and any successor or substitute accounts,
together with all of the applicable Borrower’s right, title, and interest in and
to such account, all sums or other property now or at any time hereafter on
deposit therein, credited thereto, or payable thereon, and all instruments,
documents, certificates, and other writings evidencing such account;

 

(v)         in the case only of Additional Borrowers, all of such Additional
Borrower’s rights, titles, interest and privileges in (x) the Investments,
whether now existing or hereafter acquired or arising and wherever located, and
(y) its Investment Collection Account, and any successor or substitute accounts,
together with all of such Additional Borrower’s right, title, and interest in
and to such account, all sums or other property now or at any time hereafter on
deposit therein, credited thereto, or payable thereon, and all instruments,
documents, certificates, and other writings evidencing such account;

 

(vi)        in the case only of Additional Borrowers, all other assets of such
Additional Borrower, including, without limitation, all instruments, documents,
general intangibles, investment property, supporting obligations, accounts, or
deposit accounts under the Uniform Commercial Code or otherwise relating to the
foregoing; and

 

(vii)       all proceeds of any and all of the foregoing.

 

Notwithstanding the foregoing, the Collateral shall not include (a) any
Investments or other assets to the extent any valid contract with respect to
such Investment or asset or any applicable law prohibits the grant of a security
interest in such Investment, asset or contract; provided, however, that this
clause (a) shall not exclude the cash proceeds of any such Investment, asset or
contract or any prohibition invalidated by Sections 9-406, 9-407, 9-408 or 9-409
of the UCC, (b) Margin Stock, (c) equity interests in any Subsidiary of a
Borrower, (d) cash or cash equivalents, repurchase agreements and any other
liquid investment products, (e) Excluded Amounts and (f) Investments held by the
Initial Borrower.

 

(b)        Reliance. Borrowers acknowledge and agree that Administrative Agent
and each Lender have entered into this Credit Agreement, extended credit
hereunder and at the time of each Loan will make such credit extension in
reliance on the obligations of the Investors to fund their respective Capital
Commitments and accordingly, it is the intent of the parties that such Capital
Commitments may be enforced by Administrative Agent, pursuant to the terms of
the Loan Documents, without further action by Borrowers and notwithstanding any
compromise of any such Capital Commitment after the Closing Date by all the
Investors in a manner similar to the compromise procedure permitted by 6 Del.
Code section 17-502(b).

 

5.2.          The Collateral Account; the Investment Collection Account; Capital
Calls.

 

(a)        The Collateral Account; the Investment Collection Account. Borrowers
shall require all their Investors to wire transfer all monies or sums paid or to
be paid by such Investors pursuant to Capital Calls made by the applicable
Borrower, on such Borrower’s behalf, only to the applicable Collateral Account.
In addition, Borrowers shall deposit into the applicable Collateral Account any
payments that any Borrower receives directly from the applicable Investors as
Capital Contributions. Additional Borrowers shall deposit any payment or proceed
that any such Additional Borrower receives from or on account of any Investment,
other than any Excluded Amounts, only into the applicable Investment Collection
Account.

 

40

 

 

(b)        Use of the Collateral Account; Investment Collection Account. The
Borrowers may withdraw funds from the Collateral Account or the Investment
Collection Account only in compliance with Section 9.14. Upon the occurrence and
continuance of (i) an Event of Default or (ii) a mandatory prepayment having
been triggered pursuant to Section 3.4(b) that is unpaid, (A) no Borrower shall
have the right to, and shall not, give instructions to the Account Bank with
respect to the Collateral Account of any Borrower or the Investment Collection
Account of any Additional Borrower (other than to direct that such defaulted
amount or mandatory prepayment be made from such account) and (B) Administrative
Agent is authorized to take exclusive control of each Collateral Account and, in
the case of Additional Borrowers, Investment Collection Account. Upon a change
of circumstance such that events in clauses (i) and (ii) above have been
remedied or upon payment of all outstanding Obligations, Administrative Agent
shall promptly relinquish exclusive control of each Collateral Account and
Investment Collection Account. If the Account Bank with respect to any
Collateral Account or the Investment Collection Account ceases to be an Eligible
Institution, each applicable Borrower shall have thirty (30) days following
notice from the Administrative Agent to move its Collateral Account or, in the
case of Additional Borrowers, Investment Collection Account to a replacement
Account Bank that is Signature Bank or an Eligible Institution. If an Account
Bank terminates a Deposit Account Control Agreement, the applicable Borrower
shall open a new collateral account or investment collection account, as
applicable, that is subject to a new Deposit Account Control Agreement with a
replacement Account Bank within thirty (30) days of the earlier of (i) such
termination and (ii) the terminating Account Bank providing notice of its intent
to terminate such Deposit Account Control Agreement.

 

(c)        No Duty. Notwithstanding anything to the contrary herein contained,
it is expressly understood and agreed that neither Administrative Agent nor any
Lender undertakes any duties, responsibilities, or liabilities with respect to
the Capital Calls issued by a Borrower. Neither Administrative Agent nor any
Lender shall be required to take any action with respect to any other matter
that might arise in connection with the Constituent Documents of any Borrower, a
Subscription Agreement, a Side Letter or any Capital Call. Neither
Administrative Agent nor any Lender shall have any duty to determine or inquire
into any happening or occurrence or any performance or failure of performance of
any Borrower or any of the Investors.

 

(d)        Disbursements from Collateral Account. Upon the occurrence and
continuance of (i) an Event of Default or (ii) a mandatory prepayment having
been triggered pursuant to Section 3.4(b) that is unpaid, each Borrower hereby
irrevocably authorizes and directs Administrative Agent to charge from time to
time the Collateral Account for amounts not paid when due; provided that
promptly after any disbursement of funds from such account to the Lenders,
Administrative Agent shall provide notice thereof to Borrowers.

 

(e)        No Representations. Neither Administrative Agent nor any Lender shall
be deemed to make at any time any representation or warranty as to the validity
of any Capital Call nor shall Administrative Agent or any Lender be accountable
for any Borrower’s use of the proceeds of any Capital Contribution.

 

41

 

 

(f)        No Impairment of Rights. The rights of Administrative Agent hereunder
shall not be released, diminished, impaired, reduced or adversely affected by
(i) any adjustment, indulgence, forbearance or compromise that might be granted
or given by Administrative Agent to any primary or secondary obligor or in
connection with any security for the Obligations; (ii) any full or partial
release of any security for the Obligations, except in accordance with the
provisions of the Loan Documents; (iii) any other action taken or omitted to be
taken by Administrative Agent in connection with the Obligations, whether or not
such action or omission prejudices any Borrower or increases the likelihood that
the Collateral Account will be applied to the Obligations; or (iv) notice of any
of the foregoing.

 

(g)        Additional Rights. Administrative Agent may, at any time and from
time to time, without further consent of or notice to any Borrower, and with or
without valuable consideration (i) release any Person primarily or secondarily
liable in respect of the Obligations or any security therefor; (ii) renew,
extend or accept partial payments upon, release or permit substitutions for or
withdrawals of, any security (other than a Collateral Account or Investment
Collection Account) at any time directly or indirectly, immediately or remotely,
securing the payment of the Obligations or any part thereof; or (iii) release or
pay to any Borrower, or any other Person otherwise entitled thereto, any amount
paid or payable in respect of any such other direct or indirect security for the
Obligations, or any part thereof.

 

5.3.        Agreement to Deliver Additional Collateral Documents. The Borrowers
shall deliver such security agreements, financing statements, assignments, and
other collateral documents, in form and substance satisfactory to Administrative
Agent, as Administrative Agent may reasonably request from time to time for the
purpose of granting to, or maintaining or perfecting in favor of Administrative
Agent, for the benefit of the Lenders, first priority security interests in the
Collateral, together with other assurances of the enforceability and first
priority of the Lenders’ Liens and assurances of due recording and documentation
of the Filings and Loan Documents or copies thereof, as Administrative Agent may
reasonably require to avoid material impairment of the first priority Liens and
security interests granted or purported to be granted in accordance with this
Section 5 (in each case subject to Permitted Liens).

 

5.4.        Subordination.

 

(a)        Subordination of Claims. Upon the occurrence and continuance of (i)
an Event of Default or (ii) a mandatory prepayment having been triggered
pursuant to Section 3.4(b) that is unpaid, no Borrower shall make any payments
of any kind, directly or indirectly, on any debts and liabilities to any other
Borrower, Investor, the Investment Adviser or the Administrator, whether now
existing or hereafter arising and whether direct, indirect, several, joint and
several, or otherwise, and howsoever evidenced or created (collectively, the
“Other Claims”), but excluding payments to another Borrower to the extent such
payments are solely used to pay a defaulted payment or mandatory prepayment, in
each case, of the Obligations. All Other Claims, together with all Liens on
assets securing the payment of the Other Claims shall at all times during the
continuance of an Event of Default or during the existence of a mandatory
prepayment having been triggered pursuant to Section 3.4(b) that is unpaid be
subordinated to and inferior in right and in payment to the Obligations and all
Liens on assets securing all or any portion of the Obligations of any Borrower,
and each Borrower, the Investment Adviser and the Administrator each agrees to
take such actions as are necessary to provide for such subordination between it
and any other Borrower, the Investment Adviser and/or the Administrator. Each of
the Investment Adviser and the Administrator acknowledges and agrees that at any
time an Event of Default has occurred and is continuing or a mandatory
prepayment has been triggered pursuant to Section 3.4(b) that is unpaid, the
payment of any Other Claims due and owing to it from any Borrower shall be
subordinated to and inferior in right and payment to the Obligations in all
respects.

 

42

 

 

(b)        Subordination of Rights. Upon the occurrence and continuance of (i)
an Event of Default or (ii) a mandatory prepayment having been triggered
pursuant to Section 3.4(b) that is unpaid, no Borrower shall exercise or
enforce: (A) any creditor’s or partnership right it may have against any
Investor or (B) any rights or remedies against any Investor under the
Constituent Documents of such Person or the Subscription Documents, in each case
((A) and (B)), other than (1) to send notice of an overdue and unpaid Capital
Contribution or (2) otherwise upon request by Administrative Agent during a
Standstill Period.

 

Section 6.            CONDITIONS PRECEDENT TO LENDING.

 

6.1.        Obligations of the Lenders. The obligation of the Lenders to advance
the initial Borrowing shall not become effective until the date on which
Administrative Agent shall have received each of the following documents and
each of the other conditions listed below is satisfied:

 

(a)        Credit Agreement and Loan Documents. This Credit Agreement and any
other Loan Document, duly executed and delivered by the Initial Borrower and the
other Persons party thereto;

 

(b)        Filings. (i) Satisfactory reports of searches of Filings in the
jurisdiction of formation or registration of the Initial Borrower, copies of the
financing statements on file in such jurisdictions and evidence that no Liens on
the Collateral exist, or, if necessary, copies of proper financing statements,
if any, filed on or before the date hereof necessary to terminate all security
interests and other rights of any Person in any Collateral previously granted
and (ii) Filings satisfactory to Administrative Agent with respect to the
Collateral, submitted for filing in the appropriate public filing office(s) (as
applicable), to perfect Administrative Agent’s first priority security interest
in the Collateral (subject to Permitted Liens);

 

(c)        Responsible Officer Certificates. A certificate from a Responsible
Officer of the Initial Borrower, in the form of Exhibit D;

 

(d)        Constituent Documents. True and complete copies of the Constituent
Documents of the Initial Borrower, Investment Adviser and Administrator,
together with certificates of good standing, in each case certified by a
Responsible Officer, to be correct and complete copies thereof and in effect on
the date hereof;

 

43

 

 

(e)        Authority Documents. Resolutions authorizing the entry into the
transactions contemplated in the Loan Documents by the Initial Borrower,
certified by a Responsible Officer, as correct and complete copies thereof;

 

(f)         Incumbency Certificate. From the Initial Borrower, a signed
certificate of a Responsible Officer, who shall certify the names of the Persons
authorized, on the date hereof, to sign each of the Loan Documents, together
with the true signatures of each such Person; Administrative Agent may
conclusively rely on such certificate until it shall receive a further
certificate canceling or amending the prior certificate and submitting the
authority and signatures of the Persons named in such further certificate;

 

(g)        Opinions. A favorable written opinion of counsel to the Initial
Borrower in form and substance reasonably satisfactory to Administrative Agent;

 

(h)        Investor Documents. A copy of each Investor’s duly executed
Subscription Agreement and Side Letter (if applicable) with the Initial
Borrower, which in each case shall be acceptable to Administrative Agent and
each Lender in its sole discretion, as well as a schedule of the Commitment
Periods for all Investors;

 

(i)         Payoff Information. Evidence reasonably satisfactory to the
Administrative Agent that the credit facility evidenced by the Prior Loan
Agreement has been paid in full;

 

(j)         ERISA Status. With respect to the Initial Borrower, either (i) a
favorable written opinion of counsel to the Initial Borrower, addressed to
Administrative Agent, reasonably acceptable to Administrative Agent and its
counsel, regarding the status of the Initial Borrower as an Operating Company
(or a copy of such opinion addressed to the Investors of the Initial Borrower,
reasonably acceptable to Administrative Agent and its counsel, together with a
reliance letter with respect thereto, addressed to Administrative Agent); or
(ii) a certificate, addressed to Administrative Agent, signed by a Responsible
Officer of the Initial Borrower, that the underlying assets of the Initial
Borrower do not constitute Plan Assets because less than twenty-five percent
(25%) of the total value of each class of equity interests in the initial
Borrower is held by “benefit plan investors” within the meaning of Section 3(42)
of ERISA; and

 

(k)        Deposit Account Control Agreement. A Deposit Account Control
Agreement, duly executed and delivered by the Initial Borrower, the Account Bank
and the Administrative Agent, with respect to the Collateral Account, which
shall be acceptable to Administrative Agent and each Lender it its sole
discretion;

 

(l)         “Know-Your-Customer” Information and Documents. Such documentation
requested by the Lenders so that the Initial Borrower is KYC Compliant.

 

(m)        Fees; Costs and Expenses. Payment of all fees and other amounts due
hereunder on or prior to the date hereof, and payment of all reasonable expenses
required to be reimbursed or paid by Borrowers hereunder, including the
reasonable and documented fees and disbursements of Cadwalader, Wickersham &
Taft LLP.

 

44

 

 

6.2.        Conditions to all Loans. The obligation of the Lenders to advance
each Borrowing (including the initial Borrowing) is subject to the following
conditions precedent:

 

(a)        Representations and Warranties. The representations and warranties of
the Borrowers in the Loan Documents are true and correct in all material
respects (without duplication of any materiality qualifier) on and as of the
date of such Borrowing, except to the extent that such representations and
warranties relate to an earlier date, in which case, such representations and
warranties are true and correct in all material respects (without duplication of
any materiality qualifier) as of such earlier date;

 

(b)        No Default. No event shall have occurred and be continuing, or would
result from the Borrowing, which constitutes an Event of Default or a Potential
Default;

 

(c)        Material Adverse Change. No Material Adverse Change shall have
occurred and be continuing;

 

(d)        Request for Borrowing. Administrative Agent shall have received a
Request for Borrowing, together with a Borrowing Base Certificate and, in the
case of a borrowing by an Additional Borrower, an Investment Report;

 

(e)        No Investor Excuses. Other than as disclosed to Administrative Agent
in writing, the Borrowers have no knowledge or reason to believe any Investor
would be entitled to exercise any withdrawal, excuse or exemption right under
the applicable Operative Documents, its Subscription Agreement or any Side
Letter with respect to any Investment being acquired in whole or in part with
any proceeds of the related Loan, provided, that if the Borrowers have disclosed
a potential excuse or exemption right to Administrative Agent in writing, the
applicable Investor shall be deemed to be an “Excused Investor” hereunder, but
Borrowers shall not be prohibited from such Borrowing upon satisfaction of the
other conditions therefor; and

 

(f)         Available Commitment. After giving effect to the proposed Borrowing,
the Dollar Equivalent of the Principal Obligations will not exceed the Available
Commitment and the aggregate Dollar Equivalent of the Principal Obligations will
not exceed the Maximum Commitment.

 

(g)        Eligible Investments. Other than as disclosed to the Administrative
Agent in writing, the Borrowers have no knowledge or reason to believe that any
Investment is no longer an Eligible Investment (provided, that if the Borrowers
have disclosed the foregoing to the Administrative Agent in writing, such
Investment shall be excluded from the calculation of the Available Commitment,
but Borrower shall not be prohibited from such Borrowing upon satisfaction of
the other conditions therefor).

 

6.3.        Additional Borrowers. Borrowers may at any time request that
Additional Borrowers be added as parties hereunder. The addition of such
Additional Borrower as a Borrower hereunder and for all purposes under the Loan
Documents is subject to (i) consent of the Lenders, in their reasonable
discretion, and (ii) Administrative Agent’s receipt of the following documents
and satisfaction of the following conditions precedent (and upon the
satisfaction of such requirements such Additional Borrower shall be a Borrower
hereunder and for all purposes under the Loan Documents):

 

45

 

 

(a)        Additional Borrower Joinder. An Additional Borrower Joinder, duly
executed and delivered by the parties thereto, in form and substance reasonably
acceptable to the Lenders;

 

(b)        Filings. (i) Satisfactory reports of searches of Filings in the
jurisdiction of formation of such additional Borrower, copies of the financing
statements on file in such jurisdictions and evidence that no Liens on the
Collateral exist (other than Permitted Liens), or, if necessary, copies of
proper financing statements, if any, filed on or before the date hereof
necessary to terminate all security interests and other rights of any Person in
any Collateral previously granted and (ii) unfiled copies of each UCC-1 with
respect to such additional Borrower as debtor and Administrative Agent as
secured party reasonably satisfactory to Administrative Agent with respect to
the Collateral, to perfect Administrative Agent’s first priority security
interest in the Collateral (subject to Permitted Liens);

 

(c)        Responsible Officer’s Certificates. A certificate from a Responsible
Officer of such additional Borrower, in the form of Exhibit D;

 

(d)        Constituent Documents. True and complete copies of the Constituent
Documents of such additional Borrower, together with certificates of good
standing, in each case certified by a Responsible Officer of such additional
Borrower to be correct and complete copies thereof and in effect on the date
hereof;

 

(e)        Authority Documents. Resolutions authorizing the entry into the
transactions contemplated in the Loan Documents by such additional Borrower,
certified by a Responsible Officer as correct and complete copies thereof;

 

(f)         Incumbency Certificate. From such Borrower, a signed certificate of
a Responsible Officer, who shall certify the names of the Persons authorized, on
the date hereof, to sign each of the Loan Documents, together with the true
signatures of each such Person; Administrative Agent may conclusively rely on
such certificate until it shall receive a further certificate canceling or
amending the prior certificate and submitting the authority and signatures of
the Persons named in such further certificate;

 

(g)        Opinions. A favorable written opinion of counsel to such additional
Borrower, in form and substance reasonably satisfactory to Administrative Agent;

 

(h)        Investors. Any new Investors (i.e., such Investors are not existing
Investors in an existing Borrower) of such additional Borrower shall be
acceptable to Lenders in their reasonable discretion;

 

(i)         Investor Documents. A copy of a duly executed Subscription Agreement
and Side Letter (if applicable) of each Investor in such additional Borrower;

 

(j)         Collateral Accounts and Investment Collection Accounts. Such
additional Borrower shall have entered into customary agreements or other
arrangements acceptable to Administrative Agent whereby such additional Borrower
shall maintain the Collateral Account and Investment Collection Account with the
Account Bank or Administrative Agent, as applicable;

 

46

 

 

(k)        Fees; Costs and Expenses. Payment of all fees and other amounts due
hereunder on or prior to the date hereof, and payment of all reasonable expenses
required to be reimbursed or paid by Borrowers hereunder, including the
reasonable and documented fees and disbursements of Cadwalader, Wickersham &
Taft LLP and counsel to Administrative Agent in each applicable jurisdiction;

 

(l)         ERISA Status. With respect to such additional Borrower, either (i) a
written opinion of counsel to such additional Borrower, addressed to
Administrative Agent, reasonably acceptable to Administrative Agent and its
counsel, stating that such additional Borrower should qualify as an Operating
Company (or a copy of such opinion addressed to certain or all of the Investors
or another Borrower, reasonably acceptable to Administrative Agent and its
counsel, together with a reliance letter with respect thereto, addressed to
Administrative Agent); or (ii) a certificate, addressed to Administrative Agent,
signed by a Responsible Officer of such additional Borrower, stating that the
underlying assets of such additional Borrower do not constitute Plan Assets
because less than twenty-five percent (25%) of the total value of each class of
equity interests in such additional Borrower is held by “benefit plan investors”
within the meaning of Section 3(42) of ERISA; and

 

(m)       “Know-Your-Customer” Information and Documents. Such documentation
(including, without limitation, a Beneficial Ownership Certification in relation
to each Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation) requested by the Lenders so that such
additional Borrower is KYC Compliant prior to the date on which such additional
Borrower is to be added as an additional Borrower hereunder; and

 

(n)        Additional Information. Administrative Agent shall have received such
other information and documents as may reasonably be required by any Lender. In
addition, each Lender shall have completed to its reasonable satisfaction and in
its reasonable discretion its due diligence review of such additional Borrower.

 

Section 7.            REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

 

To induce the Lenders to make the Loans hereunder, Borrowers each hereby
represents and warrants to Administrative Agent and the Lenders that:

 

7.1.        Organization and Good Standing. Each Borrower is duly incorporated,
organized, registered, validly existing and in good standing under the laws of
its jurisdiction of organization, formation, registration or incorporation, as
applicable, has the requisite power and authority to own its properties and
assets and to carry on its business as now conducted, and is qualified to do
business in each jurisdiction where the nature of the business conducted or the
property owned or leased requires such qualification, except where the failure
to be so qualified to do business would not have a Material Adverse Effect.

 

7.2.        Authorization and Power. Each Borrower has the partnership, exempted
limited partnership, limited liability company or corporate power, as
applicable, and requisite authority to execute, deliver, and perform its
respective obligations under the Loan Documents to be executed by it, its
Constituent Documents, and its Subscription Agreements. Each Borrower is duly
authorized to, and has taken all partnership, exempted limited partnership,
limited liability company or corporate action, as applicable, necessary to
authorize it to execute, deliver, and perform its obligations under the Loan
Documents, its Constituent Documents, and the Subscription Agreements, and is
and will continue to be duly authorized to perform its obligations under the
Loan Documents, its Constituent Documents and the Subscription Agreements.

 

47

 

 

7.3.        No Conflicts or Consents. None of the execution and delivery of the
Loan Documents, the consummation of any of the transactions herein or therein
contemplated, or the compliance with the terms and provisions hereof or thereof,
will contravene or conflict, in any material respect, with (a) any Applicable
Law which the Borrower is subject, (b) any judgment, license, order or permit
applicable to the Borrower, (c) the Borrowers’ Constituent Documents or any Side
Letter, or (d) any material indenture, mortgage, contract, deed of trust or
other agreement or instrument to which the Borrower is a party or by which the
Borrower may be bound or to which the Borrower may be subject. No consent,
approval, authorization or order of any court or Governmental Authority,
Investor or third party is required in connection with the execution and
delivery by the Borrower of the Loan Documents or to consummate the transactions
contemplated hereby or thereby, including its Constituent Documents, except, in
each case, for that which has already been obtained.

 

7.4.        Enforceable Obligations. This Credit Agreement and the other Loan
Documents to which each Borrower is a party are the legal and binding
obligations of such Borrower, enforceable in accordance with their respective
terms, subject to Debtor Relief Laws and general equitable principles (whether
considered a proceeding in equity or at law).

 

7.5.        Priority of Liens; Eligibility of Investments. The Loan Documents
create, as security for the Obligations, valid and enforceable, perfected first
priority security interests in and Liens on all of the Collateral in favor of
Administrative Agent, for the benefit of the Lenders, subject to no other Liens
(other than Permitted Liens), except as enforceability may be limited by Debtor
Relief Laws and general equitable principles (whether considered in a proceeding
in equity or at law). Such security interests in and Liens on such Collateral
shall be superior to and prior to the rights of all third parties in such
Collateral (subject to Permitted Liens), and, other than in connection with any
future change in the applicable Borrower’s name, identity or structure, or its
jurisdiction of organization, registration or incorporation, as the case may be,
no further recordings or Filings are or will be required in connection with the
creation, perfection or enforcement of such security interests and Liens, other
than the filing of continuation statements in accordance with Applicable Law.
Each Investment included as an Eligible Investment in any calculation of the
Available Commitment or other report was, in fact, to the knowledge of the
Borrowers, an Eligible Investment as such time.

 

7.6.        Financial Condition. Commencing after the first submission of the
financial statements and reports as described in Section 8.1, the Borrowers have
delivered to Administrative Agent the most recently available copies of such
financial statements and reports, in each case which are true and correct in all
material respects, and such financial statements fairly present in all material
respects the financial condition of such Borrower as of the applicable date of
delivery.

 

48

 

 

7.7.       Full Disclosure. No written factual representation, warranty or other
statement (other than general economic or industry data) of any Borrower in any
certificate or written statement given to Administrative Agent, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Administrative
Agent, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading in any material respect (it being recognized by
Administrative Agent that the projections and forecasts provided by the
Borrowers in good faith and based upon reasonable assumptions and any statements
with respect to the collectability of, or risks or benefits associated with, any
loan (whether or not such loan appears on the Watch List) are not viewed as
facts and that actual results during the period or periods covered by such
projections and forecasts may differ from the projected or forecasted results).

 

7.8.        No Default. No event has occurred and is continuing which
constitutes an Event of Default or, to the knowledge of the applicable Borrower,
a Potential Default.

 

7.9.        No Litigation. (a) As of the Closing Date, there are no actions,
suits, investigations or legal, equitable, arbitration or administrative
proceedings in any court or before any arbitrator or Governmental Authority
(“Proceedings”) pending or, to any Borrower’s knowledge, threatened, against any
Borrower, other than any such Proceeding that has been disclosed in writing by
such Borrower to Administrative Agent, and (b) as of any date after the Closing
Date, there are no such Proceedings pending, or to any Borrower’s knowledge,
threatened in writing by or against such Borrower that would reasonably be
expected to result in a Material Adverse Effect.

 

7.10.      Material Adverse Change. No circumstances exist or changes to any
Borrower have occurred since the date of the most recent financial statements of
such Borrower delivered to Administrative Agent which would reasonably be
expected to result in a Material Adverse Change.

 

7.11.      Taxes. All U.S. federal income and other material tax returns,
information statements and reports required to be filed by any Borrower in any
jurisdiction have been filed and all U.S. federal income and other material
taxes, assessments, fees, and other governmental charges upon such Borrower or
upon any of its properties, income or franchises have been paid prior to the
time that such taxes become delinquent. There is no proposed material tax
assessment against any Borrower or any basis for such assessment.

 

7.12.      Principal Office; Jurisdiction of Formation. Each of the chief
executive office, jurisdiction of formation or registration and principal place
of business of the Borrowers is correctly listed on Schedule I hereto.

 

49

 

 

7.13.      ERISA. Either (a) the underlying assets of each Borrower do not
constitute “plan assets” within the meaning of the Plan Asset Regulation because
such Borrower qualifies as an “operating company” within the meaning of the Plan
Asset Regulation or (b) “Benefit Plan Investors” (as defined in Section 3(42) of
ERISA) hold less than twenty-five percent (25.0%) of each class of equity
interests in such Borrower (calculated in accordance with Section 3(42) of
ERISA) and, accordingly, the underlying assets of such Borrower do not
constitute “plan assets” within the meaning of the Plan Asset Regulation.
Assuming that no portion of any Borrowing is or has been funded with “plan
assets” (within the meaning of the Plan Asset Regulation) of any Plan, unless
Administrative Agent and the Lenders relied on an available prohibited
transaction exemption, all of the conditions of which are satisfied, the
execution, delivery and performance of this Credit Agreement and the other Loan
Documents by each Borrower, the enforcement of the Obligations in accordance
with the terms of this Credit Agreement and the other Loan Documents, and the
borrowing and repayment of amounts under this Credit Agreement, do not
constitute a non-exempt prohibited transaction under Section 406(a) of ERISA or
Section 4975(c)(1)(A) - (D) of the Internal Revenue Code. No Borrower nor any
member of any Borrower’s Controlled Group has established, maintains or has any
obligation to contribute to any Plan, except as could not reasonably be expected
to result in a material adverse effect on the business or operations of such
Borrower.

 

7.14.      Compliance with Law. Each Borrower is in compliance with all
Applicable Laws, including, without limitation, Environmental Laws, except where
non-compliance would not be reasonably likely to have a Material Adverse Effect.

 

7.15.      Capital Commitments and Contributions. As of the Closing Date, all
the Investors and their Capital Commitments and Uncalled Capital Commitments are
set forth on Exhibit A. No Capital Calls have been delivered to the Investors
other than those disclosed to Administrative Agent. Pursuant to the applicable
Operative Document, Subscription Agreements and Side Letters, each Capital
Commitment may be subject to a Capital Call for paying the Obligations (without
meeting any special conditions, including the use of any Loan or the timing of
any Borrowing) at any time, without regard to the termination or expiration of
the Commitment Period.

 

7.16.      Fiscal Year. The fiscal year of such Borrower ends on September 30 in
each year.

 

7.17.      Investor Documents. Each Investor has executed a Subscription
Agreement which has been provided to Administrative Agent. Each Side Letter that
has been entered into by such Investor has been provided to Administrative
Agent. For each Investor, (i) the applicable Operative Document and its
Subscription Agreement (and any related Side Letter) set forth its entire
agreement regarding its Capital Commitment and (ii) no changes, modifications,
amendments or waivers were otherwise made to the applicable Operative Document,
form Subscription Agreement attached hereto, or any related Side Letter.

 

7.18.      Margin Stock. No Borrower is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Loan will be used: (a) to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock; (b)
to reduce or retire any Indebtedness which was originally incurred to purchase
or carry any such Margin Stock; or (c) for any other purpose which, in each of
the foregoing clauses (a), (b) and (c), would result in a violation of
Regulation T, U or X. No Borrower nor any Person acting on behalf of the
Borrowers has taken or will take any action which might cause any Loan Document
to violate Regulation T, U or X or any other regulation of the Board of
Governors of the Federal Reserve System or to violate Section 7 of the
Securities Exchange Act, in each case as now in effect or as the same may
hereafter be in effect. No Loan will be secured at any time by, and the
Collateral in which any Borrower has granted to Administrative Agent, for the
benefit of each of Administrative Agent and the Lenders, a security interest and
Lien pursuant to the Loan Documents will not contain at any time any Margin
Stock.

 

50

 

 

7.19.      Investment Company Act. Other than the Initial Borrower, which is an
“investment company” that has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act of 1940, as amended,
no Borrower is required to be registered as an “investment company” as defined
in the Investment Company Act of 1940, as amended.

 

7.20.      No Defenses. No Borrower knows of any default or circumstance which
with the passage of time and/or giving of notice, could constitute a breach or
default under its Constituent Documents, any Subscription Agreement or Side
Letter which would constitute a defense to the obligation of any Investor to
make Capital Contributions, or has any knowledge of any claims of offset or any
other claims of any Investor against a Borrower which could diminish or
adversely affect the obligations of such Investor to fund Capital Calls.

 

7.21.      No Withdrawals or Reductions of Capital Commitments. No Investor has
withdrawn or reduced such Investor’s Capital Commitment for any reason other
than (a) expiration of such Capital Commitment at scheduled maturity as provided
in its Subscription Documents and (b) transfers to such Investor’s Affiliates as
expressly permitted under the Constituent Documents of the applicable Borrower.

 

7.22.      Sanctions. No Borrower nor any subsidiary, director or officer
thereof, or to such Borrower’s actual knowledge, any Affiliate, any Investor or
any agent or employee of a Borrower, is a Person that is, or is owned or
controlled by a Person that is (a) currently the subject of any Sanctions or is
otherwise a Sanctioned Person, (b) located, organized or resident of a country
or territory that is, or whose government is, a Sanctioned Country or is
otherwise subject to Sanctions, or (c) has more than ten percent (10%) of its
assets in Sanctioned countries or derives more than ten percent (10%) of its
revenues or profits from investments in or transactions with Sanctioned Persons
or Sanctioned Countries. Each Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by such Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Sanctions Laws and applicable Sanctions, and such
Borrower, its Subsidiaries and their respective officers and employees, and to
the knowledge of such Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws, Sanctions Laws, and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in such Borrower being designated as a Sanctioned Person.
None of (a) any Borrower, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of any such Borrower or
Subsidiary, any agent of such Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing, use of proceeds or other
transaction contemplated by this Credit Agreement will violate Anti-Corruption
Laws, Sanctions Laws or applicable Sanctions. To each Borrower’s actual
knowledge, no Investor’s funds used in connection with this transaction are
derived from illegal or suspicious activities.

 

51

 

 

7.23.      Insider. No Borrower is an “executive officer,” “director,” or
“person who directly or indirectly or acting through or in concert with one or
more persons owns, controls, or has the power to vote more than ten percent
(10%) of any class of voting securities” (as those terms are defined in 12
U.S.C. §375b or in regulations promulgated pursuant thereto) of any Lender, of a
bank holding company of which any Lender is a subsidiary, or of any subsidiary
of a bank holding company of which any Lender is a subsidiary.

 

7.24.      Financial Condition. Each Borrower is Solvent.

 

7.25.      Other Investment Vehicles. Other than as disclosed to Administrative
Agent and the Lenders in writing, no Alternative Investment Vehicles have been
formed.

 

7.26.      Borrowing Base Certificate and Investment Report. The Borrowing Base
Certificate and, in the case of Additional Borrowers, the Investment Report, as
each may be updated in writing from time to time by the applicable Borrowers,
is, to the knowledge of the applicable Borrower, true and correct in all
material respects.

 

Section 8.            AFFIRMATIVE COVENANTS OF THE BORROWERS

 

So long as the Commitments remain outstanding and until payment and performance
in full of the outstanding Obligations, each Borrower agrees that:

 

8.1.        Financial Statements, Reports and Notices. The Borrowers shall
deliver to Administrative Agent, and promptly upon receipt thereof,
Administrative Agent will provide copies thereof to all Lenders, in each case
via physical copies or an electronic or other communication data room or medium
as Administrative Agent may reasonably request, the following:

 

(a)        Financial Reports.

 

(i)          Annual Reports. As soon as available, but no later than one hundred
eighty (180) days after the end of each fiscal year for Borrowers, (A) the
audited balance sheet and related statements of operations, income, partners’
equity and cash flows of the Borrowers as of the end of and for such year,
setting forth in each case in comparative form (if applicable) the figures for
the previous fiscal year, all reported on by a firm of nationally recognized
independent certified public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Borrowers on a consolidated
basis in accordance with GAAP, (B) a copy of all financial reports and
statements, and any notes thereon, delivered to the Investors during such fiscal
year not previously delivered to Administrative Agent, (C) a schedule of the
current face value of all Investments, (D) a Watch List and (E) when Additional
Borrowers are party to this Credit Agreement, an Investment Report.

 

52

 

 

(ii)         Quarterly Reports. As soon as available, but no later than one
hundred twenty (120) days after the end of each of the first three fiscal
quarters of each fiscal year of Borrowers, (A) the unaudited balance sheet and
related statements of operations, income, schedule of investments, partners’
equity and cash flows of Borrowers as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year; provided that the financial
statements delivered for the first (1st) fiscal quarter of each year may be
preliminary in nature, with final financial statements for such fiscal quarter
being delivered with the annual financial statements for the prior fiscal year
as required pursuant to Section 8.1(a)(i), (B) a copy of all financial reports
and statements, and any notes thereon, delivered to the Investors during such
fiscal quarter, (C) a schedule of the current face value of all Investments, (D)
a Watch List and (E) when Additional Borrowers are party to this Credit
Agreement, an Investment Report.

 

Information required to be delivered pursuant to this Section 8.1(a) shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall be available on the website
of the SEC at http://www.sec.gov and the applicable Borrower informs the
Administrative Agent that such information has been posted.

 

(b)        Compliance Certificate. As soon as available, but no later than the
date any financial statements are due pursuant to Section 8.1(a), a compliance
certificate in the form of Exhibit C hereto (the “Compliance Certificate”),
certified by a Responsible Officer of Borrowers to be true and correct, (i)
stating whether any Event of Default or, to the knowledge of the applicable
Borrower, any Potential Default exists, (ii) stating whether, to the knowledge
of the applicable Borrower, Borrowers are in full compliance with all the terms
and conditions of the Loan Documents, and setting forth a summary of
calculations demonstrating compliance with the financial covenants set forth
herein, and (iii) providing such other information as Administrative Agent may
reasonably request.

 

(c)        Capital Calls. (i) Within ten (10) days after the issuance of each
Capital Call, the applicable Borrowers shall notify Administrative Agent of the
timing and amount of such Capital Call and the aggregate amount of Uncalled
Capital Commitments of the Investors and (ii) Borrowers shall promptly notify
Administrative Agent of the identity of any Investor that fails to fund such
Capital Call within thirty (30) days after the date such Capital Call is due
(without regard to any additional cure or notice periods).

 

(d)        Notice of Default. Within two (2) Business Days of becoming aware of
the existence of an Event of Default or Potential Default, the Borrowers shall
furnish Administrative Agent a written notice specifying the nature and period
of existence thereof and any action being taken with respect thereto.

 

(e)        Investor and Eligible Investment Events. Applicable Borrowers shall
promptly notify Administrative Agent: (i) if, to the knowledge of such Borrower,
any Investor has become a Defaulting Investor, (ii) if any Investor has provided
a notice of withdrawal or request for excuse or exemption, (iii) of any transfer
of any such Investor’s interest in a Borrower, (iv) if a new Investor acquires
an interest in such Borrower after the Closing Date, or (v) if, to the knowledge
of such Borrower, any Eligible Investment no longer meets the criteria of being
an Eligible Investment. Applicable Borrowers shall, no later than thirty (30)
days prior to the expiration of the Commitment Period of any Investor, notify
the Administrative Agent of the expiration thereof.

 

53

 

 

(f)         Structure Chart. If any Alternative Investment Vehicle is formed,
Borrowers will promptly deliver an updated fund structure chart to
Administrative Agent.

 

(g)        ERISA Certification. Prior to admitting one or more ERISA Investors
which would result in twenty-five percent (25%) or more of the total value of
any class of equity interests in a Borrower being held by “benefit plan
investors” within the meaning of Section 3(42) of ERISA, such Borrower shall
deliver a favorable written opinion of counsel addressed to Lenders and
reasonably acceptable to Administrative Agent, regarding the status of such
Borrower as an Operating Company (or a copy of such opinion addressed to the
Investors or another Borrower, reasonably acceptable to Administrative Agent and
its counsel, together with a reliance letter with respect thereto, addressed to
Administrative Agent).

 

(h)        Commitment Period. Applicable Borrowers shall promptly notify
Administrative Agent of the expiration, termination or suspension of the
Commitment Period, or any liquidation, winding up or dissolution of any such
Borrower.

 

(i)         Litigation. Within five (5) days after the applicable Borrower’s
receipt of notice thereof, Borrowers shall notify Administrative Agent of any
Proceedings pending or threatened in writing against a Borrower that could,
individually or in the aggregate, be reasonably likely to result in a Material
Adverse Effect.

 

(j)         Other Reporting. Concurrently with the delivery to two or more
unaffiliated Investors, copies of all other material (i) financial statements,
(ii) appraisal reports, (iii) performance reports, (iv) notices, and (v) other
matters at any time or from time to time furnished to the Investors.

 

(k)        Recallable Capital Notice. Promptly after the delivery to any
Investor, notice of any distribution to any Investor that is Recallable Capital
(it being agreed that any amounts distributed to any Investor constituting
Recallable Capital shall be acknowledged by the Borrowers as being subject to
recall as a Capital Contribution pursuant to the applicable Subscription
Agreement) along with a revised Borrowing Base Certificate.

 

(l)         New Investors or Amended Investor Documents. Promptly after the
execution thereof, applicable Borrowers shall deliver to Administrative Agent:
(i) copies of the Subscription Agreement (and any related Side Letter) of any
new Investor admitted after the Closing Date; (ii) any transfer documentation of
any new Investor admitted after the Closing Date; (iii) written evidence of any
increase or decrease in the Capital Commitment of any Investor; and (iv) any
amendments to any Investor’s Side Letter.

 

(m)       Federal Reserve Form U-1. Whenever required to ensure compliance with
Regulations T, U and X and upon the reasonable request of Administrative Agent,
a statement in conformity with the requirements of Federal Reserve Form U-1
referred to in Regulation U and any other notice or form required under
Regulation U.

 

54

 

 

(n)        Borrowing Base Certificate and Investment Report. The applicable
Borrower will provide an updated Borrowing Base Certificate and, in the case of
an Additional Borrower, an Investment Report certified by a Responsible Officer
of such Borrower to be true and correct in all material respects setting forth a
calculation of the Available Commitment in reasonable detail at each of the
following times: (i) concurrently with each Compliance Certificate; (ii) in
connection with any new Borrowing; (iii) concurrently with notice of the
issuance of any Capital Calls by such Borrower to the Investors in accordance
with Section 8.1(c); (iv) concurrently with notice of any distribution that
gives rise to Recallable Capital in accordance with Section 8.1(k), (v) within
three (3) Business Days after acquiring knowledge of any Investor Exclusion
Event or that any Eligible Investment no longer meets the criteria of being an
Eligible Investment; and (vi) within three (3) Business Days of any Borrower
having knowledge of any other event that reduces the Available Commitment (such
as, by way of example, a deemed capital contribution).

 

(o)         Other Information. Such other information concerning the business,
properties, or financial condition of the Borrowers as Administrative Agent
shall reasonably request.

 

(p)         Beneficial Ownership Information. Applicable Borrowers shall provide
Administrative Agent with prompt written notice of any changes to the beneficial
ownership information set out on the CDD Attestation delivered to Administrative
Agent by the Initial Borrower on the Closing Date (and with respect to any other
applicable Borrower, the date such Borrower joins the Credit Agreement pursuant
to Section 6.3). Borrowers understand and acknowledge that Administrative Agent
and the Lenders rely on such true, accurate and up-to-date beneficial ownership
information to meet Administrative Agent’s and the Lenders’ regulatory
obligations to obtain, verify and record information about the beneficial owners
of its legal entity customers.

 

8.2.        Payment of Obligations. Each Borrower shall pay and discharge all
Indebtedness and other obligations, including all taxes, assessments, and
governmental charges or levies imposed upon it, before any such obligation
becomes delinquent, if such failure could reasonably be expected to result in a
Material Adverse Effect; provided that such Borrower shall not be required to
pay any tax, assessment, charge, or levy if the amount, applicability, or
validity thereof shall be contested in good faith by adequate proceedings and
adequate reserves therefor have been established in accordance with GAAP.

 

8.3.        Maintenance of Existence and Rights. Each Borrower shall preserve
and maintain its existence. Each Borrower shall further preserve and maintain
all of its rights, privileges, and franchises necessary in the normal conduct of
its business and in accordance with all valid regulations and orders of any
Governmental Authority the failure of which could reasonably be expected to
result in a Material Adverse Effect.

 

8.4.        Books and Records; Access. Following at least five (5) Business Days
prior written notice, each Borrower shall give Administrative Agent access
during ordinary business hours to visit its premises, and permit such Person to
examine, copy, or make excerpts from, any and all books, records, and documents
in the possession of such Borrower and relating to their affairs, and to inspect
any of the properties and to discuss its affairs, finances and condition with
its officers; provided that, such access shall be limited to one time in each
calendar year except upon the occurrence or during the continuance of an Event
of Default.

 

55

 

 

8.5.        Compliance with Law. Each Borrower shall observe and comply with all
Applicable Laws and all orders of any Governmental Authority, including without
limitation, Environmental Laws, Anti-Terrorism Laws and ERISA, and maintain in
full force and effect all material Governmental Approvals applicable to the
conduct of its business, in each case except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

8.6.        Authorizations and Approvals. Each Borrower shall promptly obtain,
from time to time at its own expense, all such Governmental Approvals as may be
required to enable such Borrower to comply with its obligations, under the Loan
Documents and its Constituent Documents, and to conduct its business in the
customary fashion.

 

8.7.        Maintenance of Liens. Each Borrower shall perform all such acts and
execute all such documents as Administrative Agent may reasonably request in
order to enable Administrative Agent and the Lenders to file and record every
instrument that Administrative Agent may deem necessary in order to perfect and
maintain Administrative Agent’s first priority Liens on the Collateral (subject
to Permitted Liens).

 

8.8.        Compliance with Constituent Documents. Each Borrower shall fully
comply with all applicable material provisions of the Constituent Documents of
the Borrowers and Guarantors and all Side Letters.

 

8.9.        Investor Default. At all times when an Event of Default has occurred
and is continuing, if any applicable Investor is delinquent funding a Capital
Call or otherwise in breach of any of its obligations to any Borrower, then such
Borrower shall exercise its available remedies as to such Investor (other than
the delivery of a defaulted payment notice) only with the written consent of
Administrative Agent.

 

8.10.      Solvency. Each Borrower shall be Solvent.

 

8.11.      Accounts. Applicable Borrowers shall maintain (i) their Collateral
Account at the Account Bank, and (ii) their Investment Collection Account at the
Administrative Agent.

 

8.12.      Sanctions. Each Borrower will maintain in effect and enforce policies
and procedures designed to ensure compliance by such Borrower, their respective
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Sanctions Laws and applicable Sanctions.

 

8.13.      Taxes. Each Borrower will timely file, inclusive of any extensions,
all U.S. federal income and other material tax returns, information statements
and reports required to be filed by it in any jurisdiction and will pay all U.S.
federal income and other material taxes, assessments, fees, and other
governmental charges upon such Borrower or upon any of its properties, income or
franchises paid prior to the time that such taxes become delinquent, inclusive
of any extensions.

 

56

 

 

8.14.      Insurance. Each Borrower shall maintain, with financially sound and
reputable insurance companies, liability insurance, and insurance on its present
and future businesses against such casualties, risks, and contingencies, and in
such types and amounts, as are consistent with customary practices and standards
of its industry in the same or similar locations.

 

8.15.      Authorization and Power. Each Borrower is and will continue to be
duly authorized to perform its obligations under the Loan Documents, its
Constituent Documents and its Subscription Agreements.

 

8.16.      Further Assurances. Each Borrower shall make, execute or endorse, and
acknowledge and deliver or file or cause the same to be done, all such vouchers,
invoices, notices, certifications, and additional agreements, undertakings,
conveyances, transfers, assignments, financing statements, or other assurances,
and shall take any and all such other action, as Administrative Agent may, from
time to time, reasonably deem necessary or desirable in connection with the
Credit Agreement or any of the other Loan Documents, the obligations of the
Borrowers hereunder or thereunder for better assuring and confirming unto
Administrative Agent all or any part of the security for any of such
obligations.

 

8.17.      Inspection of Investment Documents. From time to time at the request
of the Administrative Agent and following at least fourteen (14) days prior
written notice by the Administrative Agent, each Additional Borrower shall give
Administrative Agent access to its Investment Documents.

 

Section 9.            NEGATIVE COVENANTS

 

So long as the Commitments remain outstanding and until payment and performance
in full of the outstanding Obligations, each Borrower agrees that:

 

9.1.        Borrower Information. No Borrower shall change its name,
jurisdiction of formation or registration and/or principal place of business
without providing prior written notice to Administrative Agent.

 

9.2.        Mergers, Etc. No Borrower shall take any action (a) to merge or
consolidate with or into any Person, unless a Borrower is the surviving entity,
or (b) that will dissolve or terminate such Borrower (other than liquidation
into a Borrower).

 

9.3.        Negative Pledge. No Borrower shall create, permit or suffer to exist
any Lien (whether based on common law, statute, other law or contract and
whether junior or equal or superior in priority to the Liens created by the Loan
Documents) upon the Collateral, other than Permitted Liens.

 

9.4.        Admission of Investors.

 

(a)         Transfers or Withdrawals by Investors. The Borrowers shall not
permit the transfer or withdrawal by Investors (individually or in the
aggregate) of more than ten percent (10%) of the aggregate Capital Commitments
(other than upon expiration of such Capital Commitments at scheduled maturity as
provided in the Subscription Documents) without obtaining the written consent of
Administrative Agent.

 

57

 

 

(b)        Admission of Investors; Sanctions Compliance. The Borrowers shall not
permit (i) the admission of an Investor in Borrower or (ii) the transfer of any
Investor’s interest in Borrower, in each case to a Person which, to any
Borrower’s actual knowledge, is named on a list published by OFAC or is a Person
with whom dealings are prohibited under any Sanctions Law or applicable
Sanctions.

 

9.5.        Constituent Documents. No Borrower shall alter, amend, modify,
terminate, or change any provision of its Constituent Documents, any
Subscription Agreement or any Side Letter or enter any new Side Letter (each, a
“Proposed Amendment”) if such Proposed Amendment would (a) affect the Borrower’s
or any Investor’s debts, duties, obligations, and liabilities, or the rights,
titles, security interests, Liens, powers and privileges of such Person (as
applicable), in each case, relating to any Capital Calls, Capital Contributions,
Capital Commitments, Pending Capital Calls, Uncalled Capital Commitments that
constitutes Collateral, or any other Collateral or any time period applicable
thereto; (b) suspend, reduce or terminate any Investor’s Uncalled Capital
Commitments or obligation to fund Capital Calls that constitutes Collateral; or
(c) otherwise have a material adverse effect on the rights, titles, first
priority security interests and Liens, and powers and privileges of the Lenders
hereunder (each, a “Material Amendment”). With respect to any Proposed Amendment
by a Borrower or Guarantor, such Borrower or Guarantor, as applicable, shall
notify Administrative Agent of such proposal. Administrative Agent shall within
five (5) Business Days of such notification inform Borrowers whether or not such
Proposed Amendment would constitute a Material Amendment. In the event that
Administrative Agent determines that such Proposed Amendment is a Material
Amendment, the approval of all Lenders shall be required. Proposed Amendments
that are not Material Amendments do not require Administrative Agent or Lender
consent. Copies of all executed amendments and new Side Letters will be promptly
provided to Administrative Agent.

 

Notwithstanding anything to the contrary in the preceding paragraph, to the
extent any amendment is being made to the Operative Documents of the Initial
Borrower pursuant to a review by the Initial Borrower’s board of directors
pursuant to the Investment Company Act of 1940, as amended, and it is
impractical for the Initial Borrower to obtain the Administrative Agent’s and
Lenders’ prior review and/or approval of such amendment pursuant to the
preceding paragraph, Borrower may consummate such amendment without such prior
review or consent; provided, however, that (i) such amendment is not a Material
Amendment, and (ii) the Initial Borrower shall promptly (but in any event within
five (5) Business Days of the effectiveness of such amendment) provide a copy of
the executed amendment to the Administrative Agent for the Administrative Agent
to determine whether such proposed amendment constitutes a Material Amendment.

 

9.6.        Status of BDC. The Initial Borrower shall at all times maintain its
status as a “business development company” under the Investment Company Act of
1940, as amended.

 

58

 

 

9.7.        Certain Restrictions on Subsidiaries. The Borrowers will not permit
any of their Subsidiaries to enter into or suffer to exist any indenture,
agreement, instrument or other arrangement (other than the Loan Documents) that
prohibits or restrains, in each case in any material respect, or imposes
materially adverse conditions upon, the incurrence or payment of Indebtedness,
the granting of Liens, the declaration or payment of dividends, the making of
loans, advances, guarantees or Investments or the sale, assignment, transfer or
other disposition of property; provided that the foregoing shall not apply to
(i) indentures, agreements, instruments or other arrangements pertaining to
Permitted Indebtedness (provided that such restrictions would not adversely
affect the exercise of rights or remedies of the Lenders hereunder or under any
other Loan Document or restrict any Subsidiary in any manner from performing its
obligations under the Loan Documents) and (ii) indentures, agreements,
instruments or other arrangements pertaining to any lease, sale or other
disposition of any asset or Lien permitted by this Credit Agreement on such
asset so long as the applicable restrictions only apply to such assets.  

 

9.8.        Alternative Investment Vehicles. The Borrowers shall not (a)
transfer the Uncalled Capital Commitment of any Investor to any Alternative
Investment Vehicle or similar vehicle; or (b) cause Capital Contributions to be
made or directed to an Alternative Investment Vehicle or similar vehicle, in
each case, unless such Alternative Investment Vehicle or similar vehicle has
joined the Credit Facility as an Additional Borrower or a Guarantor in
accordance with the terms hereof. The Borrowers shall not cause Capital
Contributions to be made to any Affiliate of a Borrower that is not a Borrower
hereunder or directly to any Investment.

 

9.9.        Limitation on Indebtedness. Borrowers shall not incur Indebtedness,
or permit any Special Purpose Entity to do so (to the extent such Indebtedness
of such Special Purpose Entity is recourse to the Borrower), other than the
Indebtedness pursuant to the Credit Facility and Permitted Indebtedness.

 

9.10.      Capital Commitments. No Borrower shall relieve, excuse, delay,
postpone, compromise or abate any Investor from the making of any Capital
Contribution pursuant to a Capital Call by the applicable Borrower, provided
that the Borrowers may excuse any Investor from funding a Capital Call with
respect to which an Investor Exclusion Event applies.

 

9.11.      Capital Calls. Except as set forth in the Constituent Documents and
the Side Letters, no Borrower shall make any contractual agreement which shall
restrict, limit, penalize or control its ability to make Capital Calls or the
timing thereof.

 

9.12.      ERISA Compliance. No Borrower shall fail to satisfy an exception
under the Plan Asset Regulation which failure causes the assets of such Borrower
to be deemed “plan assets” within the meaning of the Plan Asset Regulation. No
Borrower shall take any action, or omit to take any action, which would give
rise to a non-exempt prohibited transaction under Section 4975(c)(1)(A) - (D) of
the Internal Revenue Code or Section 406(a) of ERISA that would subject
Administrative Agent or the Lenders to any tax, penalty, damages or any other
claim or relief under the Internal Revenue Code or ERISA with respect to
transactions contemplated by this Credit Agreement and the other Loan Documents.
The covenant in the immediately preceding sentence is being given on the
assumption that no portion of a Borrowing shall be funded with “plan assets”
within the meaning of the Plan Asset Regulation of any Plan, unless
Administrative Agent and the Lenders relied on an available prohibited
transaction exemption, all of the conditions of which are satisfied. No Borrower
nor any member of any Borrower’s Controlled Group shall establish, maintain or
have any obligation to contribute to any Plan, except as could not reasonably be
expected to result in a material adverse effect on the business or operations of
such Borrower.

 

59

 

 

9.13.      Limitations on Distributions. No Borrower shall make, pay or declare
any Distribution (as defined below) at any time that (i) an Event of Default or
Potential Default under Section 10.1(a) or (h) has occurred and is continuing,
(ii) the Borrowers fail to be in compliance with the financial covenant
contained in Section 9.24 either immediately before or after giving effect to
such Distribution or (iii) a mandatory prepayment has been triggered pursuant to
Section 3.4(b) that is unpaid; provided that any Additional Borrower may, at any
time, make Distributions solely to another Borrower. “Distribution” means any
distributions (whether or not in cash) on account of any equity interest in any
Borrower, including as a dividend or other distribution.

 

9.14.      Limitation on Withdrawals from Collateral Account and Investment
Collection Account. Without the prior written consent of Administrative Agent,
no Borrower shall withdraw or transfer funds from the Collateral Account or the
Investment Collection Account if it has actual knowledge that an Event of
Default has occurred and is continuing or a mandatory prepayment has been
triggered pursuant to Section 3.4(b) that is unpaid (other than the withdrawal
of Excluded Amounts and amounts applied to the payment of Obligations). No
Borrower shall make or cause the making of any withdrawal or transfer of funds
from any Investment Collection Account at a time when the Borrower has not
provided a Borrowing Base Certificate or Investment Report required by Section
8.1(n), unless such Borrower provides the Administrative Agent with advance
written notice of such withdrawal or transfer.

 

9.15.      Transactions with Affiliates. No Borrower shall sell, lease or
otherwise transfer any of its property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions in the
ordinary course of business at prices and on terms and conditions not less
favorable to such Borrower than could be obtained in an arm’s length transaction
with a non-affiliated Person and (b) operations in accordance with the
Investment Advisory Agreement and the Administration Agreement.

 

9.16.      Investment Company. Other than the Initial Borrower, which is an
“investment company” that has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act of 1940, as amended,
no Borrower shall become required to be registered as an “investment company” as
defined in the Investment Company Act of 1940, as amended.

 

9.17.      Deemed Capital Contributions. The applicable Borrowers shall not
reinvest current cash flow received by them from Investments and/or net proceeds
from Investment dispositions if (a) it has actual knowledge that an Event of
Default has occurred and is continuing or (b) such reinvestment would reduce the
Unfunded Capital Commitment of any Investor and thereby trigger a mandatory
prepayment under Section 3.4(b), including by causing the Dollar Equivalent of
the Principal Obligations to exceed the Available Commitment, unless with
respect to this clause (b), prior to such reinvestment, Borrowers shall first
make any resulting prepayment required under Section 3.4(b).

 

9.18.      Transactions with Lenders or Affiliates. Unless disclosed to
Administrative Agent in the applicable Request for Borrowing and approved by
Administrative Agent and any applicable Lender in their sole discretion,
Borrowers shall not knowingly cause or permit the funds received from any Lender
hereunder to be used to acquire an asset from, or otherwise used for the benefit
of, or transferred to, any Lender’s “affiliate” as such term is defined in
Regulation W, 12 C.F.R. Part 223.

 

60

 

 

9.19.      Investor Liens. No Borrower will consent to any Investor creating,
permitting or suffering to exist any Lien on such Investor’s partnership
interest in a Borrower.

 

9.20.      Limitation on Investments. No Borrower will make Investments other
than in compliance with its Operative Documents. No Additional Borrower will:
(i) commit to sell, assign, transfer or otherwise dispose of, (ii) sell, assign,
transfer or otherwise dispose of, or (iii) designate in writing that an
Investment is no longer an Eligible Investment, unless, in each of the foregoing
cases, the Dollar Equivalent of the Principal Obligations do not exceed the
Available Commitment after giving effect thereto (including application of the
proceeds of any such sale, assignment, transfer or other disposition) or
sufficient replacement Collateral that satisfies the definition of Eligible
Investment is pledged to the Administrative Agent as determined in the sole
discretion of the Administrative Agent exercised in its commercially reasonable
judgment.

 

9.21.      Use of Proceeds; Sanctions. (a) No part of the proceeds of any Loan
will be used by any Borrower for any purpose that entails a violation of any of
the Regulations of the Board of Governors of the Federal Reserve System,
including Regulation T, Regulation U and Regulation X and (b) the applicable
Borrower will not request any Borrowing, and Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

9.22.      No Cancellations, Withdrawals or Reductions of Capital Commitments.
Without Administrative Agent’s prior written consent, no applicable Borrower
shall cancel, withdraw or reduce any Investor’s Capital Commitment, or permit
any Investor to cancel, withdraw or reduce such Investor’s Capital Commitment,
for any reason, but not including any cancellation, withdrawal or reduction
effected by means of a transfer of such Investor’s interest pursuant to Section
7(o)(iv) of the form Subscription Agreement.

 

9.23.      Net Asset Value. The Additional Borrowers shall not permit, as of the
last day of any fiscal quarter, the Fair Market Value of the aggregate Eligible
Investments to be less than seventy-five percent (75%) of the aggregate Cost
Basis of such Eligible Investments and such failure shall not be cured within
ten (10) Business Days by designating that certain Investments will no longer
constitute Eligible Investments and the repayment of any amounts required by
Section 3.4(b).

 

61

 

 

9.24.      Debt Coverage Test. The Borrowers shall not permit, at any time,
their “asset coverage” ratio for purposes of applicable laws and regulations
applicable to the Initial Borrower’s status as a “business development company”
under the Investment Company Act of 1940, as amended, to be less than the amount
required to be maintained by the Initial Borrower under such laws and
regulations. For the avoidance of doubt, as of the Closing Date, the “asset
coverage” requirement for the Initial Borrower under such laws and regulations
is 2:1.

 

9.25.      Investor Documents. The Borrowers, the Investment Adviser or any of
the Covered Associates (as such term is used and defined in the applicable
Operative Document and/or Side Letters) shall not permit, at any time, the
Borrowers, the Investment Adviser or any of the Covered Associates to make any
Contribution (as such term is used and defined in the applicable Operative
Document and/or Side Letters) or coordinate or solicit any person or political
action committee to make any Contribution to, the (a) Governor of the State of
Ohio; (b) Treasurer of the State of Ohio, (c) Speaker of the Ohio House of
Representatives; or (d) President of the Ohio Senate, other than as permitted by
Rule 206(4)-5 under the Investment Advisers Act of 1940, as amended.

 

Section 10.          EVENTS OF DEFAULT

 

10.1.      Events of Default. An “Event of Default” shall exist if any one or
more of the following events (collectively, “Events of Default”) shall occur:

 

(a)        the applicable Borrowers shall fail to pay when due (i) any Principal
Obligations, including, without limitation, any failure to pay any amount
required under Section 3.4(b); or (ii) any interest or any fee, expense,
indemnity or other payment required under any Loan Document, and such failure
under this clause (ii) shall continue for three (3) Business Days;

 

(b)        any representation or warranty made or deemed made by or on behalf of
the Borrowers under any Loan Document, or in any certificate or statement
furnished or made by the Borrowers to induce Administrative Agent and/or any
Lender to enter into this Credit Agreement or any other Loan Documents, shall
prove to be untrue or inaccurate in any material respect as of the date made;

 

(c)        default shall occur in the performance of: (i) any of the covenants
or agreements contained herein (other than the covenants contained in Sections
3.4(b), 8.1, 8.3 and Sections 9.1 through 9.25) by the Borrowers; or (ii) the
covenants or agreements of the Borrowers contained in any other Loan Documents
executed by such Person, and in each case, if such default is susceptible to
cure, such default shall continue uncured for thirty (30) days;

 

(d)        default shall occur in the performance of any of the covenants or
agreements of any Borrower contained in any one of Section 8.3, or Sections 9.1
through 9.25;

 

(e)        default shall occur in the performance of any of the covenants or
agreements of any Borrower contained in Section 8.1 and such default shall
continue uncured for five (5) Business Days;

 

62

 

 

(f)         any of the Loan Documents executed by the Borrowers: (i) shall
cease, in whole or in part, to be legal, valid, binding agreements enforceable
against the Borrowers, as the case may be, in accordance with the terms thereof
(except as enforceability may be limited by Debtor Relief Laws and general
equitable principles (whether considered in a proceeding in equity or at law));
(ii) shall in any way be terminated or become or be declared ineffective or
inoperative (except as enforceability may be limited by Debtor Relief Laws and
general equitable principles (whether considered in a proceeding in equity or at
law); or (iii) shall in any way whatsoever cease to give or provide the
respective first priority Liens, security interest, rights, titles, interest,
remedies, powers, or privileges intended to be created thereby;

 

(g)        any Borrower shall be in default of its obligations under any
Indebtedness in excess of $1,000,000;

 

(h)        any Borrower, the Investment Adviser or the Administrator shall
become a debtor under any Debtor Relief Law;

 

(i)         any final judgment(s) for the payment of money in excess of
$1,000,000 in the aggregate shall be rendered against any Borrower alone or
against one or more of the Borrowers and such judgment shall remain undischarged
for a period of ten (10) days unless (i) execution is effectively stayed, (ii)
such judgment is covered by insurance, or (iii) a bond or cash collateral is
posted with the court against such judgment (and any related Lien is removed);

 

(j)         [reserved];

 

(k)        Investors having Capital Commitments aggregating ten percent (10%) or
greater of the total Capital Commitments of Investors shall default in their
obligation to fund any Capital Call when due and such failure shall not be cured
within thirty (30) Business Days (without regard to any cure or notice periods
in the Subscription Agreements);

 

(l)         the applicable Investment Adviser or any Investor that is an
Affiliate thereof or of Borrower (i) fails to fund any Capital Call when due and
such failure shall not be cured within thirty (30) days (without regard to any
cure or notice periods contained in the Subscription Agreements); or (ii) shall
repudiate, challenge, or declare unenforceable its Capital Commitment or its
obligation to make Capital Contributions pursuant to a Capital Call;

 

(m)       [reserved];

 

(n)        any Investment Advisory Agreement shall cease to be in full force and
effect or any Investment Adviser resigns or is removed from said role and a
similarly situated and experienced successor Investment Adviser acceptable to
100% of the Lenders in their sole discretion (it being understood that any
Affiliate of the applicable Investment Adviser shall be acceptable to the
Lenders) is not appointed within ten (10) days;

 

(o)        the Administration Agreement shall cease to be in full force and
effect or the Administrator resigns or is removed from said role and a similarly
situated and experienced successor Administrator acceptable to 100% of the
Lenders in their sole discretion (it being understood that any Affiliate of the
Administrator shall be acceptable to the Lenders) is not appointed within ten
(10) days; and

 

63

 

 

(p)        (i) any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform any
obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in clauses (b), (g), (h) or (l) of this Section 10.1
occurs with respect to any Guarantor; or (d) the liquidation, provisional
liquidation, winding up, or termination of existence of any Guarantor.

 

10.2.      Remedies Upon Event of Default.

 

(a)        If an Event of Default shall have occurred, then Administrative Agent
may (and shall at the direction of the Required Lenders): (i) suspend the
Commitments with respect to such Borrowers; (ii) terminate the Commitments with
respect to such Borrowers hereunder and declare the occurrence of the Maturity
Date; (iii) declare the principal of, and all interest then accrued on, the
applicable Obligations of such Borrowers to be forthwith due and payable,
whereupon the same shall forthwith become due and payable without presentment,
demand, protest, notice of default, notice of acceleration, or of intention to
accelerate or other notice of any kind (other than notice of such declaration)
all of which the Borrowers hereby expressly waive, anything contained herein or
in any other Loan Document to the contrary notwithstanding; (iv) exercise any
right, privilege, or power set forth in Section 5 or this Section 10.2 (except,
in the case of clauses (i), (iii), (iv), (v), (vii) and (ix) of the first
sentence of Section 10.2(b), during the Standstill Period) or in the other Loan
Documents with respect to such Borrowers; (v) suspend the obligation of the
Lenders to make Loans, and (vi) without notice of default or demand, pursue and
enforce any of Administrative Agent’s or the Lenders’ rights and remedies under
the Loan Documents, or otherwise provided under or pursuant to any Applicable
Law or agreement; provided that if any Event of Default specified in Section
10.1(h) shall occur, the Commitments hereunder shall automatically terminate,
the principal of, and all interest on, the Obligations shall thereupon become
due and payable concurrently therewith, without any further action by
Administrative Agent or the Lenders, and without presentment, demand, protest,
notice of default, notice of acceleration, or of intention to accelerate or
other notice of any kind, all of which the Borrowers hereby expressly waive.

 

64

 

 

(b)        Actions with Respect to the Collateral. Administrative Agent, for the
benefit of each Lender, is hereby authorized by the Borrowers, at any time or
from time to time during the existence of an Event of Default (and shall upon
the direction of the Required Lenders do each of the following) to: (i) initiate
one or more Capital Calls in order to pay the Obligations then due and owing and
enforce the obligations of the Investors to make Capital Contributions, (ii)
take or bring in any Borrower’s name, or that of the Lenders, all steps,
actions, suits, or proceedings deemed by Administrative Agent necessary or
desirable to effect possession or collection of payments of the Collateral,
(iii) complete any contract or agreement of any Borrower in any way related to
payment of any of the Capital Commitments, (iv) make allowances or adjustments
related to the Capital Commitments of the Investors, or, following acceleration
of the Obligations by the Administrative Agent, with respect to any Eligible
Investment, including under any Investment Document, (v) compromise any claims
related to the Capital Commitments of the Investors, or, following acceleration
of the Obligations by the Administrative Agent, Eligible Investments, (vi)
following acceleration of the Obligations by the Administrative Agent, notify
Investment Obligors of any Additional Borrower to make all payments with respect
to their obligations under any Investment directly to the Administrative Agent
or to an account other than the Investment Collection Account, (vii) exercise
any other right, privilege, power, or remedy provided to any Borrower under its
respective Constituent Documents and the Subscription Agreements with respect to
the Investors, (viii) provide instruction and direction to the Account Bank as
to the application of monies in the Collateral Account (including taking
exclusive control thereof), and apply such monies to the payment of the
Obligations, (ix) notify any or all Investors to make all payments due or to
become due in connection with Capital Calls directly to Administrative Agent,
(x) to sell the Collateral or any part thereof, upon giving at least ten (10)
days’ prior written notice to Borrowers of the time and place of sale (which
notice each Borrower and Administrative Agent agree is commercially reasonable),
for cash or upon credit or for future delivery, and the Borrowers hereby waive
all rights, if any, of marshalling the Collateral and any other security for the
Obligations, and at the option and in the complete discretion of Administrative
Agent, either at public sale or at private sale, in which event such notice
shall also contain the terms of the proposed sale, and the Borrowers shall have
until the time of such proposed sale in which to redeem the Collateral or to
procure a purchaser willing, ready and able to purchase the Collateral on terms
more favorable to the Borrowers and the Lenders, and if such a purchaser is so
procured, then Administrative Agent shall sell the Collateral to the purchaser
so procured, (xi) to bid for and to acquire, unless prohibited by Applicable
Law, free from any redemption right, the Collateral, or any part thereof, and,
in lieu of paying cash therefor, Administrative Agent may make settlement for
the selling price by crediting the net selling price, if any, after deducting
all costs and expenses of every kind, upon the outstanding principal amount of
the Obligations, in such order and manner as Administrative Agent, in its
discretion, may deem advisable, and (xii) exercise all rights, remedies and
recourse granted in the Loan Documents and any other instruments executed to
provide security for or in connection with the payment and performance of the
Obligations or existing at common law or equity (including those granted by the
UCC) and such rights and remedies in clauses (i) through (xii) above: (A) shall
be cumulative and concurrent; (B) may be pursued separately, successively or
concurrently against any or all Borrowers and any other party obligated under
the Obligations, or against the Collateral, or any of such Collateral, or any
other security for the Obligations, or any of them, at the sole discretion of
Administrative Agent; (C) may be exercised as often as occasion therefor shall
arise, it being agreed by the Borrowers that the exercise or failure to exercise
any of the same shall in no event be construed as a waiver or release thereof or
of any other right, remedy or recourse; and (D) are intended to be and shall be,
non-exclusive. Regardless of any provision hereof, in the absence of bad faith,
gross negligence or willful misconduct by Administrative Agent or the Lenders,
neither Administrative Agent nor the Lenders shall be liable for failure to
collect or for failure to exercise diligence in the collection, possession, or
any transaction concerning, all or part of the Capital Calls or the Capital
Commitment or sums due or paid thereon, nor shall it be under any obligation
whatsoever to anyone by virtue of Liens relating to the Collateral, subject to
the Internal Revenue Code. Administrative Agent shall give Borrowers notice of
actions taken pursuant to this Section 10.2(b) promptly after the taking of such
action, but its failure to give such notice shall not affect the validity of
such action, nor shall such failure give rise to defenses to any Borrower’s
obligations hereunder.

 

Notwithstanding anything contained in this Credit Agreement to the contrary,
except with respect to an Event of Default occurring pursuant to Section
10.1(h), clauses (i), (iii), (iv), (v), (vi) and (viii) of the first sentence
above shall not be exercised by Administrative Agent until the date that is ten
(10) Business Days after the date Administrative Agent has made a written
request of the applicable Borrower to issue a Capital Call to the Investors in
an amount sufficient to repay the Obligations (provided that such ten (10)
Business Day period shall only apply if the applicable Borrower shall have
provided Administrative Agent with adequate evidence that Borrower has issued
such a Capital Call within two (2) Business Days after such request by
Administrative Agent and shall not apply if an Event of Default has occurred
under Section 10.1(h)) (such period, the “Standstill Period”).

 

65

 

 

(c)        Additional Action by Administrative Agent. Administrative Agent is
hereby authorized and empowered, during the continuance of an Event of Default,
on behalf of any Borrower (and shall upon the direction of the Required Lenders
do each of the following), to endorse the name of any Borrower upon any check,
draft, instrument, receipt, instruction, or other document or items, including,
but not limited to, all items evidencing payment upon a Capital Contribution to
any Borrower coming into Administrative Agent’s possession, and to receive and
apply the proceeds therefrom in accordance with the terms hereof. During the
continuance of an Event of Default, Administrative Agent, on behalf of the
Lenders, is hereby granted an irrevocable power of attorney, which is coupled
with an interest and granted as security for the obligations of the Borrowers
herein and in the other Loan Documents, to (i) carry out all actions and
exercise all rights referred to in Section 10.2(b) hereof (except, in the case
of clauses (i), (iii), (iv), (v), (vi) and (viii) of the first sentence of
Section 10.2(b), during the Standstill Period); and (ii) execute all checks,
drafts, receipts, instruments, instructions, or other documents, agreements, or
items on behalf of any Borrower, either before or after demand of payment of the
Obligations, as shall be deemed by Administrative Agent to be necessary or
advisable, in the sole discretion of Administrative Agent, to protect the first
priority Liens in the Collateral or the repayment of the Obligations, and
neither Administrative Agent nor the Lenders, in the absence of bad faith, gross
negligence and willful misconduct, shall incur any liability in connection with
or arising from its exercise of such power of attorney.

 

(d)        Actions with Respect to Investments Owned by Additional Borrowers.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent (i) may realize upon and foreclose on any Investment
pledged by an Additional Borrower as Collateral in accordance with the terms of
this Credit Agreement and (ii) to the extent an Investment is able to be sold
through commercially reasonable efforts, may direct the applicable Additional
Borrower to promptly (but in any event with a trade date within fifteen (15)
Business Days) sell such Investment to a purchaser on commercially reasonable
terms as determined by the Additional Borrower, and either direct the net cash
proceeds relating thereto to be paid into such Additional Borrower’s Investment
Collection Account or within two (2) Business Days distribute such proceeds to
the Administrative Agent. Upon the occurrence and during the continuance of an
Event of Default, the Additional Borrowers shall, within one (1) Business Day,
instruct any applicable custodian (or any other Person providing similar
services to the Additional Borrowers in respect of the Investments) to follow
the Administrative Agent’s direction for purposes of giving effect to the
remedies contemplated in this Section 10.2(d). The Additional Borrowers hereby
agree that they shall not rescind or otherwise amend such direction notice
without the prior written consent of the Administrative Agent exercised in its
good faith sole discretion until such time as any Event of Default is no longer
continuing.

 

66

 

 

The Additional Borrowers shall cooperate and do all things that the
Administrative Agent considers to be reasonably required to give full effect to
this Section 10.2(d) and to enable the Administrative Agent to obtain the
intended benefits of the Loan Documents. The Administrative Agent, in the
absence of gross negligence or willful misconduct, shall not be liable for any
loss, cost, expense or damage in connection with, or arising in connection with,
or arising from, the exercise of this Section 10.2(d). For the avoidance of
doubt, the rights and remedies set forth in this Section 10.2(d) are in addition
to, and in no way limit, any and all rights and remedies that the Administrative
Agent has pursuant to the Loan Documents, under the UCC or otherwise in equity
or at law. The Additional Borrowers are not aware of any other material
authorizations, approvals or consents that are, or would be, required as of the
date hereof or as of any date following the occurrence and during the
continuation of an Event of Default, which if not obtained, would prohibit or
otherwise materially limit the ability of the Administrative Agent to exercise
the rights and remedies set forth in this Section 10.2(d), other than customary
loan agreement requirements for consents to assignment by the applicable obligor
and the administrative agent, which consents may not be unreasonably withheld
(subject to customary and market restrictions on assignment to non-bank
lenders).

 

10.3.      Lender Offset. If an Event of Default shall have occurred and be
continuing, Administrative Agent is hereby authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender to or for the credit or the account of a Borrower against any and all of
the obligations of such Borrower now or hereafter existing under the Loan
Documents; provided, that in the event that any Defaulting Lender or any of its
Affiliates shall exercise any such right of setoff, (a) all amounts so set off
shall be paid over immediately to Administrative Agent for further application
in accordance with the provisions of this Credit Agreement and, pending such
payment, shall be segregated by such Defaulting Lender or Affiliate thereof from
its other funds and deemed held in trust for the benefit of Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender or Affiliate thereof as to which it exercised
such right of setoff.

 

10.4.      Good Faith Duty to Cooperate. In the event Administrative Agent or
Lenders elect to commence the exercise of remedies pursuant to Section 10 as a
result of the occurrence of any Event of Default, the Borrowers agree to
cooperate in good faith with Administrative Agent to enable Administrative Agent
to issue Capital Calls and enforce the payment thereof by the Investors, subject
to the limitations of Section 10.2, including but not limited to providing the
then current contact information for each Investor within three (3) Business
Days of request.

 

Section 11.          MISCELLANEOUS

 

11.1.      Amendments. Neither this Credit Agreement (including the exhibits
hereto) nor any other Loan Document to which any Borrower is a party, nor any of
the terms hereof or thereof, may be amended, waived, discharged or terminated,
unless such amendment, waiver, discharge, or termination is in writing and
signed by Administrative Agent and the Required Lenders, on the one hand, and
the Borrowers on the other hand; and, if the rights or duties of an Agent are
affected thereby, by such Agent; provided that no such amendment, waiver,
discharge, or termination shall, without the consent of:

 

(a)          each Lender affected thereby:

 

67

 

 

 

(i)          reduce or increase the amount or alter the term of the Commitment
of such Lender, alter the provisions relating to any fees (or any other
payments) payable to such Lender, or accelerate the obligations of such Lender
to advance its portion of any Borrowing;

 

(ii)         extend the time for payment for the principal of or interest on the
Obligations, or fees or costs, or reduce the principal amount of the Obligations
(except as a result of the application of payments or prepayments), or reduce
the rate of interest borne by the Obligations (other than as a result of waiving
the applicability of the Default Rate), or otherwise affect the terms of payment
of the principal of or any interest on the Obligations or fees or costs
hereunder;

 

(iii)        release or subordinate any Liens granted under the Loan Documents,
except as otherwise contemplated herein or therein; or

 

(iv)        release any Borrower from its obligations under the Loan Documents,
except as otherwise contemplated herein or therein; and

 

(b)          all Lenders:

 

(i)          amend the definition of “Available Commitment”, “Eligible
Investment”, “Fair Market Value”, “Maturity Date”, “Pro Rata Share”, “Required
Lenders” (or any other provision hereof specifying the number or percentage of
the Lenders which are required to amend, waive or modify any rights hereunder or
otherwise make any determination or grant any consent hereunder), or the
definition of any of the defined terms used therein;

 

(ii)         consent to the assignment or transfer by any Borrower of any of its
rights and obligations under (or in respect of) the Loan Documents; or

 

(iii)        amend the terms of Section 3.4(b) or this Section 11.1.

 

11.2.      Waiver. No failure to exercise, and no delay in exercising, on the
part of Administrative Agent or the Lenders, any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other further exercise thereof or the exercise of any other right
or power. The rights and remedies of Administrative Agent and the Lenders under
the Loan Documents shall be in addition to all other rights provided by law. No
modification or waiver of any provision of any of the other Loan Documents, nor
consent to departure therefrom, shall be effective unless in writing and no such
consent or waiver shall extend beyond the particular case and purpose involved.

 

68

 

 

11.3.       Payment of Expenses; Indemnity.

 

(a)        Cost and Expenses. Borrowers shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent
(including but not limited to the reasonable and documented fees, charges and
disbursements, and due diligence expenses of outside counsel for the
Administrative Agent), lien searches, and any other customary fees and expenses,
in connection with the preparation, negotiation, execution, delivery and
administration of the Loan Documents and any amendments, modifications, addition
of Investors, amendments to any Constituent Document, joinder, or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated shall
be consummated), and (ii) all reasonable and documented out of pocket expenses
incurred by Administrative Agent or any Lender (including the reasonable and
documented fees, charges and disbursements of any one counsel, plus local
counsel, for Administrative Agent and one counsel for all other Lenders) in
connection with the enforcement or protection of its rights (A) in connection
with the Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or related negotiations.

 

(b)        Indemnification by Borrowers. Borrowers shall indemnify
Administrative Agent and the Lenders and each Related Party of Administrative
Agent or any Lender (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee) (collectively, the “Indemnified
Liabilities”), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including Borrowers or any other Borrower), arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the Credit
Facility), (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any Subsidiary
thereof, and regardless of whether any Indemnitee is a party thereto, or (iv)
any claim, investigation, litigation or other proceeding and the prosecution and
defense thereof, arising out of or in any way connected with the Loans, any Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable and documented attorneys’ fees; provided that, Borrowers shall not be
required to indemnify any Indemnitee pursuant to this Section 11.3(b) to the
extent such Indemnified Liabilities result from any such Indemnitee’s gross
negligence, bad faith, or willful misconduct or material breach by a Lender of
its obligations hereunder, in each case as finally determined by a
non-appealable judgment of a court of competent jurisdiction. This
Section 11.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)        Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Applicable Law, Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, the Loan Documents or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with the Loan
Documents or the transactions contemplated hereby or thereby.

 

69

 

 

(d)        Payments. All amounts due under this Section shall be payable by the
Required Payment Time.

 

(e)        Survival. Each party’s obligations under this Section shall survive
the termination of the Loan Documents and the Commitments and payment of the
Obligations hereunder.

 

11.4.       Notice.

 

(a)        Notices Generally. Any notice, demand, request or other communication
which any party hereto may be required or may desire to give hereunder shall be
in writing (except where telephonic instructions or notices are expressly
authorized herein to be given).

 

If to a Borrower:

 

At the addressed specified with respect thereto on Schedule I hereto.

 

If to Administrative Agent:

 

Signature Bank
2 Penn Plaza, Suite 1712

New York, New York 10121

Attention: Trevor Freeman
Telephone: (646) 968-4337
Email: trfreeman@signatureny.com

 

With copies to (which shall not constitute notice hereunder):

 

Cadwalader, Wickersham & Taft LLP
227 West Trade Street
Charlotte, North Carolina 28202
Attention: Michael Mascia
Telephone: (704) 348-5160
Email: michael.mascia@cwt.com

 

If to any Lender, at the address specified for it on Schedule II hereto.

 

Any party hereto may change its address for purposes of this Credit Agreement by
giving notice of such change to the other parties pursuant to this Section 11.4.

 

(b)        Electronic Communication. Notices and other communications to
Administrative Agent and Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent and Lenders. Any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications.

 

70

 

 

11.5.      Governing Law. This Credit Agreement and any other Loan Document, and
any claim, controversy or dispute arising under or related to or in connection
therewith, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties will be governed by the laws
of the State of New York without regard to any conflicts of law principles other
than Section 5-1401 of the New York General Obligations Law.

 

11.6.      Choice of Forum; Consent to Service of Process and Jurisdiction;
Waiver of Trial by Jury. Any suit, action or proceeding against any Borrower
with respect to the Loan Documents or any judgment entered by any court in
respect thereof, may be brought in the courts of the State of New York, or in
the United States Courts located in the Borough of Manhattan in New York City,
pursuant to Section 5-1402 of the New York General Obligations Law, as
Administrative Agent in its sole discretion may elect and each Borrower hereby
submits to the non-exclusive jurisdiction of such courts for the purpose of any
such suit, action or proceeding. Each Borrower hereby irrevocably consents to
the service of process in any suit, action or proceeding in said court by the
mailing thereof by Administrative Agent by registered or certified mail, postage
prepaid, to such Borrower’s address set forth in Section 11.4. Each Borrower
hereby irrevocably waives any objections which it may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to the Loan Documents brought in the courts located in the State of New York,
Borough of Manhattan in New York City, and hereby further irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THE
LOAN DOCUMENTS, WHICH WAIVER IS INFORMED AND VOLUNTARY.

 

11.7.      Invalid Provisions. If any provision of this Credit Agreement is held
to be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Credit Agreement, such provision shall be fully
severable and this Credit Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Credit Agreement, and the remaining provisions of this Credit Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Credit
Agreement, unless such continued effectiveness of this Credit Agreement, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein. If any provision of this Credit Agreement shall
conflict with or be inconsistent with any provision of any of the other Loan
Documents, then the terms, conditions and provisions of this Credit Agreement
shall prevail.

 

11.8.      Entirety. The Loan Documents embody the entire agreement between the
parties and supersede all prior agreements relating to the subject matter
hereof.

 

11.9.          Successors and Assigns; Participations.

 

(a)        Successors and Assigns Generally. The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither Borrowers nor any other Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender.

 

71

 

 

(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Credit Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that, in each case,
any such assignment shall be subject to the following conditions:

 

(i)         Minimum Amounts. The aggregate amount of the Commitment or, if the
applicable Commitment is not then in effect, the outstanding balance of the
Loans of the assigning Lender subject to each such assignment (determined as of
the date the assignment) shall not be less than $5,000,000 (or the entire
remaining amount of the assigning Lender’s Commitment and/or Loans).

 

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loan or the
Commitment assigned.

 

(iii)       Required Consents. No consent shall be required for any assignment
except:

 

(A)the consent of Borrowers (such consent not to be unreasonably withheld or
delayed) unless an Event of Default has occurred and is continuing at the time
of such assignment; and

 

(B)the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) if such assignment is to a Person that is not a Lender or
an Affiliate of such Lender.

 

(iv)       Assignment Agreement. The parties to each assignment shall execute
and deliver to Administrative Agent an assignment agreement reasonably
acceptable to Administrative Agent, together with a processing and recordation
fee of $3,500 for each assignment; provided that Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment.

 

(v)        No Assignment to Certain Persons. No such assignment shall be made to
(A) any Borrower, the Investment Adviser or any Borrower’s Subsidiaries or
Affiliates, (B) a Competitor, or (C) any Defaulting Lender or any of its
Affiliates, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (C).

 

(vi)       No Assignment to Natural Persons. No such assignment shall be made to
a natural Person.

 

72

 

 

(vii)      Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrowers and Administrative
Agent, the applicable Pro Rata Share of Loans previously requested, but not
funded by, the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Administrative Agent and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full share of all Loans in accordance with its Pro Rata
Share. Notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Credit Agreement until such compliance occurs.

 

(viii)     Notice to Borrowers. Each assigning Lender shall promptly notify
Borrowers of any assignment of such Lender’s rights and obligations under this
Credit Agreement.

 

(c)        Consequences of Assignment. Subject to acceptance and recording
thereof by Administrative Agent pursuant to Section 11.9(d), from and after the
effective date specified in the assignment agreement, the assignee thereunder
shall be a party to this Credit Agreement and, to the extent of the interest
assigned thereby, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned thereby, be released from its obligations under this Credit
Agreement (and, in the case of an assignment covering all of the assigning
Lender’s rights and obligations under this Credit Agreement, such Lender shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Article IV and Section 11.3 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this paragraph shall be treated for purposes
of this Credit Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 11.9(e).

 

(d)        Register. Administrative Agent, acting solely for this purpose as an
agent of Borrowers, shall maintain at one of its offices in Santa Clara,
California, or other office as it may elect, a copy of each assignment agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest or demonstrable error, and Borrowers, Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Credit
Agreement. The Register shall be available for inspection by Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

73

 

 

(e)        Participations. Any Lender may at any time sell participations to any
Person (other than a natural Person or Borrowers or any of Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Credit Agreement shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) Borrowers shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement and (iv) such Participant is not a
Competitor. Borrowers agree that each Participant shall be entitled to the
benefits of Sections 4.1 and 4.2 (subject to the requirements and limitations
therein, including the requirements under Section 4.1(g) (it being understood
that the documentation required under Section 4.1(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.9(b); provided that
such Participant shall not be entitled to receive any greater payment under
Section 4.1 or 4.2, with respect to any participation, than its participating
Lender would have been entitled to receive in the absence of such participation.
To the extent permitted by Applicable Law, each Participant also shall be
entitled to the benefits of Section 10.3 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other Obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other Obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest or demonstrable error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Credit Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(f)         Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge shall release such Lender from any of its obligations
hereunder or substitute any such pledgee for such Lender as a party hereto.

 

74

 

 

11.10.   Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below) and exercise the same degree of care that it
exercises to maintain the confidentiality of its own proprietary information,
but in any event not less than reasonable care, except that Information may be
disclosed (a) to its Affiliates and to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); provided that, in no event will the disclosure of Information to
such Affiliates or Related Parties facilitate any activity that competes
directly with the business activities of any Borrower or the Investment Adviser
as such business activities have been disclosed to Administrative Agent as of
the Closing Date; (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case the Administrative Agent
or such Lender, as the case may be, agrees to inform the Initial Borrower
promptly thereof and provide an opportunity to contest such disclosure, in each
case to the extent not prohibited by applicable law); (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process
(in which case the Administrative Agent or such Lender, as the case may be,
agrees to inform the Initial Borrower promptly thereof and provide an
opportunity to contest such disclosure, in each case to the extent not
prohibited by applicable law); (d) to any other Lender; (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Credit Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder; (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, but not including a Competitor, any of its rights and
obligations under this Credit Agreement, or (ii) any actual or prospective party
(or its Related Parties), but not including a Competitor, to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrowers and their obligations, this Credit Agreement or payments
hereunder; (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrowers or the Credit Facility or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Credit Facility; (h) with the consent of the
Borrowers; or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section by Administrative Agent, any
Lender or any of their respective Affiliates or Related Parties, or (y) becomes
available to Administrative Agent, any Lender or any of their respective
Affiliates on a non-confidential basis from a source other than the Borrowers if
Administrative Agent, such Lender or such Affiliate (as applicable) does not
know that such source is prohibited from disclosing such Information. In
addition, Administrative Agent, the Lenders, and any of their respective Related
Parties, may (A) disclose the existence of this Credit Agreement and information
about this Credit Agreement to market data collectors, similar service providers
to the lending industry and service providers to Administrative Agent or the
Lenders in connection with the administration of this Credit Agreement, the
other Loan Documents, and the Commitments; and (B) use any information (not
constituting Information subject to the foregoing confidentiality restrictions)
related to the syndication and arrangement of the credit facilities contemplated
by this Credit Agreement in connection with marketing, press releases, or other
transactional announcements or updates provided to investor or trade
publications, including the placement of “tombstone” advertisements in
publications of its choice at its own expense.

 

Notwithstanding anything herein to the contrary, any party to this Credit
Agreement (and any employee, representative, or other agent of any party to this
Credit Agreement) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Credit Agreement and all materials of any kind (including opinions or other
tax analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws, rules, and regulations.

 

75

 

 

For purposes of this Section, “Information” means all information received from
the Borrowers relating to (a) the Borrowers, (b) any of the Borrowers’
respective businesses, Subsidiaries or Investments or (c) the Investors.

 

11.11.   All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to Administrative Agent and/or Lenders pursuant to any
provisions of any Loan Document shall be deemed coupled with an interest and
granted by way of security for the obligations owed therein and shall be
irrevocable so long as any Obligations remain unpaid, the Commitments remain in
effect or the Credit Facility has not been terminated.

 

11.12.   Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Credit Agreement.

 

11.13.   Survival. All representations and warranties made by the Borrowers
herein shall survive the making of the Loans.

 

11.14.   Full Recourse. The payment and performance of the Obligations shall be
fully recourse to the applicable Borrowers and their properties and assets. The
Principal Obligations shall not be recourse to the applicable Investment Adviser
or Administrator, and the Lenders shall not have the right to pursue any claim
or action against such Investment Adviser or Administrator, except for any claim
or action for actual damages of Administrative Agent or the Lenders or specific
performance as a result of any breach of a contractual obligation under a Loan
Document, fraud, willful misrepresentation or willful misappropriation of
proceeds from the Credit Facility in which event there shall be full recourse
against such Investment Adviser or Administrator.

 

11.15.   USA PATRIOT Act Notice. Each Lender and Administrative Agent hereby
notifies each Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”), it is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Borrower and other information that will allow such Lender or Administrative
Agent, as applicable, to identify each Borrower in accordance with the PATRIOT
Act.

 

11.16.   Multiple Counterparts. This Credit Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement, and any of the parties hereto may execute this Credit Agreement
by signing any such counterpart. Delivery of an executed counterpart of a
signature page of this Credit Agreement by facsimile or in electronic (i.e.,
“pdf” or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.

 

76

 

 

11.17.   Term of Agreement. This Credit Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full and the Commitments have been terminated.
No termination of this Credit Agreement shall affect the rights and obligations
of the parties hereto arising prior to such termination or in respect of any
provision of this Credit Agreement which survives such termination.

 

11.18.   Conflicts. Borrowers acknowledge that Lenders and their Affiliates may
be providing financing or other services to other companies in respect of which
Borrowers or their Affiliates may have conflicting interests. Borrowers
acknowledge that the Lenders and their Affiliates have no obligation to use in
connection with the transactions contemplated herein, or to furnish to
Borrowers, confidential information obtained from such other companies.

 

11.19.   Borrower Liability. Each Borrower may, acting singly, request Loans
hereunder. Each Borrower hereby appoints each other Borrower as agent for the
other for all purposes hereunder, including with respect to requesting Loans
hereunder. Each Borrower hereunder shall be jointly and severally obligated to
repay all Loans made hereunder, regardless of which Borrower actually receives
said Loans, as if each Borrower hereunder directly received all Loans. Each
Borrower waives (a) any suretyship defenses available to it under the UCC or any
other applicable law, and (b) any right to require Administrative Agent or any
Lender to: (i) proceed against any Borrower or any other Person; (ii) proceed
against or exhaust any security; or (iii) pursue any other remedy.
Administrative Agent and/or any Lender may exercise or not exercise any right or
remedy it has against any Borrower or any security it holds (including the right
to foreclose by judicial or non-judicial sale) without affecting any Borrower’s
liability. Notwithstanding any other provision of this Credit Agreement or other
related document, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating such
Borrower to the rights of Administrative Agent and/or any Lender under this
Credit Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by such Borrower with respect to the Obligations in connection with this Credit
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by such Borrower with respect to the Obligations in connection with this Credit
Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 11.19 shall
be null and void. If any payment is made to a Borrower in contravention of this
Section, such Borrower shall hold such payment in trust for Administrative Agent
and such payment shall be promptly delivered to Administrative Agent, for the
benefit of the Lenders, for application to the Obligations, whether matured or
unmatured.

 

77

 

 

Section 12.         AGENCY PROVISIONS

 

12.1.       Appointment and Authorization of Administrative Agent.

 

(a)         Authority. Each Lender (including any Person that is an assignee,
participant, secured party or other transferee with respect to the interest of
such Lender in any Principal Obligation or otherwise under this Credit
Agreement) (collectively with such Lender, a “Lender Party”) hereby irrevocably
appoints, designates and authorizes Administrative Agent to take such action on
its behalf under the provisions of this Credit Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to Administrative Agent by the terms hereof and of the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere herein and in the other
Loan Documents, Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, nor shall
Administrative Agent have or been deemed to have any fiduciary relationship with
any Lender Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Credit Agreement or any of
the other Loan Documents or otherwise exist against Administrative Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Loan Documents with reference to Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. The provisions of this Section 12 are solely for the benefit of
Administrative Agent and the Lenders and none of the Borrowers, any Investor, or
any Affiliate of the foregoing (each, a “Borrower Party”) shall have any rights
as a third-party beneficiary of the provisions hereof (except for the provisions
that explicitly relate to the Borrowers in Section 12.10).

 

(b)        Release of Collateral. Upon (i) termination of this Credit Agreement
and the other Loan Documents, termination of the Commitments and payment in full
of all of the Obligations, including all fees and indemnified costs and expenses
that are then due and payable pursuant to the terms of the Loan Documents or
(ii) approval by each of the Lenders pursuant to the terms of Section 11.1, the
Lenders irrevocably authorize Administrative Agent, at Administrative Agent’s
option and in its sole discretion, to release any security interest in or Lien
on any Collateral granted to or held by Administrative Agent. Upon the request
of Administrative Agent, the Lenders will confirm in writing Administrative
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 12.1(b).

 

12.2.      Delegation of Duties. Administrative Agent may execute any of its
duties hereunder or under the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of legal counsel, accountants,
and other professionals selected by Administrative Agent concerning all matters
pertaining to such duties. Administrative Agent shall not be responsible to any
Lender for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care, nor shall it be liable for any action taken
or suffered in good faith by it in accordance with the advice of such Persons.
The exculpatory provisions of this Section 12 shall apply to any such sub-agent
of Administrative Agent.

 

78

 

 

12.3.      Exculpatory Provisions. Neither Administrative Agent nor any of its
Affiliates, nor any of their respective officers, directors, employees, agents
or attorneys-in-fact (each such person, an “Agent-Related Person”), shall be
liable for any action taken or omitted to be taken by it under or in connection
herewith or in connection with any of the other Loan Documents (except for its
own gross negligence or willful misconduct) or be responsible in any manner to
any Lender Party for any recitals, statements, representations or warranties
made by any of Borrower Parties contained herein or in any of the other Loan
Documents or in any certificate, report, document, financial statement or other
written or oral statement referred to or provided for in, or received by
Administrative Agent under or in connection herewith or in connection with the
other Loan Documents, or enforceability or sufficiency therefor of any of the
other Loan Documents, or for any failure of any Borrower Party to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be
responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectability or sufficiency of this Credit Agreement, or any
of the other Loan Documents or for any representations, warranties, recitals or
statements made herein or therein or made by any Borrower Party in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Agent-Related Person to the Lenders or by or on behalf
of the Borrower Parties to the Agent-Related Person or any Lender or be required
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Potential Default or Event of Default or to inspect the
properties, books or records of the Borrower Parties. Administrative Agent is
not a trustee for the Lenders and owes no fiduciary duty to the Lenders. Each
Lender Party recognizes and agrees that Administrative Agent shall not be
required to determine independently whether the conditions described in Section
6.2 have been satisfied and, when Administrative Agent disburses funds to a
Borrower, it may rely fully upon statements contained in the relevant requests
by a Borrower Party.

 

12.4.      Reliance on Communications. Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, email, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons. Administrative Agent
may deem and treat each Lender as the owner of its interests hereunder for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been received by Administrative Agent. Administrative Agent shall be
fully justified in failing or refusing to take any action under this Credit
Agreement or under any of the other Loan Documents unless it shall first receive
such advice or concurrence of the Lenders as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder or under any
of the other Loan Documents in accordance with a request of the Required Lenders
(or to the extent specifically required, all of the Lenders) and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders (including their successors and assigns).

 

12.5.      Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Potential Default or Event of
Default hereunder unless Administrative Agent has received notice from a Lender
or a Borrower Party referring to the Loan Document, describing such Potential
Default or Event of Default and stating that such notice is a “notice of
default.” Administrative Agent will notify the Lenders of its receipt of any
such notice and shall take such action with respect to such Potential Default or
Event of Default as shall be reasonably directed by the Required Lenders and as
is permitted by the Loan Documents.

 

79

 

 

12.6.      Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that no Agent-Related Person has made any representations
or warranties to it and that no act by any Agent-Related Person hereafter taken,
including any review of the affairs of any Borrower Party, shall be deemed to
constitute any representation or warranty by the Agent-Related Person to any
Lender. Each Lender represents to Administrative Agent that it has,
independently and without reliance upon any Agent-Related Person or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of Borrower Parties and made its own decision to make its Loans
hereunder and enter into this Credit Agreement. Each Lender also represents that
it will, independently and without reliance upon any Agent-Related Person or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Credit Agreement and the
other Loan Documents, and to make such investigation as it deems necessary to
inform itself as to the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of Borrower Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by Administrative Agent hereunder, Administrative Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial or
other conditions, prospects or creditworthiness of Borrower Parties which may
come into the possession of any Agent-Related Person.

 

12.7.      Indemnification. Whether or not the transactions contemplated hereby
are consummated, the Lenders shall indemnify, upon demand, each Agent-Related
Person (to the extent not reimbursed by a Borrower Party and without limiting
the obligation of Borrower Parties to do so), ratably in accordance with the
applicable Lender’s respective Pro Rata Share of the Commitments, and hold
harmless each Agent-Related Person from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following payment in full of the
Obligations) be imposed on, incurred by or asserted against it in its capacity
as such in any way relating to or arising out of this Credit Agreement or the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by it under or in connection with any of the foregoing; provided that
no Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Person’s gross negligence or
willful misconduct, or related to another Lender; provided, further, that no
action taken in accordance with the directions of the Required Lenders or all
Lenders, as applicable, shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section 12.7. Without limitation of the
foregoing, each Lender shall reimburse Administrative Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including attorney costs)
incurred by Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Credit Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that Administrative Agent is not reimbursed for such expenses by or on
behalf of Borrower Parties. The agreements in this Section 12.7 shall survive
the termination of the Commitments, payment of all of the Obligations under the
Loan Documents or any documents contemplated by or referred to therein, as well
as the resignation or replacement of Administrative Agent.

 

80

 

 

12.8.      Administrative Agent in Its Individual Capacity. Administrative Agent
(and any successor acting as Administrative Agent) and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any Borrower Party (or
any of their Subsidiaries or Affiliates) as though Administrative Agent were not
Administrative Agent or a Lender hereunder and without notice to or consent of
the Lenders. The Lenders acknowledge that, pursuant to such activities,
Administrative Agent or its Affiliates may receive information regarding
Borrower Parties or their Affiliates (including information that may be subject
to confidentiality obligations in favor of such Person) and acknowledge that
Administrative Agent shall be under no obligation to provide such information to
them except as otherwise provided in this Credit Agreement. With respect to the
Loans made and all obligations owing to it, Administrative Agent acting in its
individual capacity shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not
Administrative Agent, and the terms “Lender” and “Lenders” shall include
Administrative Agent in its individual capacity.

 

12.9.      Resignation of Administrative Agent. Administrative Agent may at any
time give notice of its resignation to the Lenders and Borrowers. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

12.10.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Borrower Party, Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Administrative Agent shall have made
any demand on Borrower Parties) shall be entitled and empowered, by intervention
in such proceeding or otherwise:

 

(a)         to file and prove a claim for the whole amount of the Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of Administrative Agent and the Lenders
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and the Lenders and their respective agents
and counsel and all other amounts due Administrative Agent and the Lenders
hereunder) allowed in such judicial proceeding; and

 

81

 

 

 

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and

 

(c)        any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender to make such payments to Administrative Agent and, in the event
that Administrative Agent shall consent to the making of such payments directly
to the Lender, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent
hereunder.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOLLOW.

 

82

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

  BORROWER:       GOLUB CAPITAL BDC 3, INC., a Maryland corporation, as Initial
Borrower                                  By:     Name:     Title:  

 

Signature Bank – Golub BDC 3

Revolving Credit and Security Agreement

 

 

 

 

Acknowledged and agreed to with respect to Section 5.4 only:

 

  INVESTMENT ADVISER:       GC ADVISORS LLC, a Delaware limited liability
company, as Investment Adviser                                  By:     Name:  
  Title:         ADMINISTRATOR:       GOLUB CAPITAL LLC, a Delaware limited
liability company, as Administrator         By:     Name:     Title:  

 

Signature Bank – Golub BDC 3

Revolving Credit and Security Agreement

 

 

 

 

  ADMINISTRATIVE AGENT AND LENDER:       SIGNATURE BANK    
                             By:     Name:     Title:  

 

Signature Bank – Golub BDC 3
Revolving Credit and Security Agreement

 

 

 

 

SCHEDULE I

 

Borrower Information

 

Name   Type of
Borrower   Jurisdiction of
Formation   Type of Entity   Collateral Account   Investment
Collection Account Golub Capital BDC 3, Inc.   Initial Borrower   Maryland  
Corporation   3302226750   Not applicable

 

Notice Information:

 

GOLUB CAPITAL BDC 3, INC.:

 

Chief Executive Office /   Principal Place of Business: Golub Capital BDC 3,
Inc.   666 Fifth Avenue, 18th Floor   New York, New York 10103     Notice
Address: Golub Capital BDC 3, Inc.   666 Fifth Avenue, 18th Floor   New York,
New York 10103   Attention: David B. Golub   Email:
StructuredProducts@golubcapital.com       With a copy to:   Golub Capital LLC  
130 Harbour Place, Suite 340   Davidson, North Carolina 28036   Attention:
Daniel Colaizzi   Email: dcolaizzi@golubcapital.com     And:       Foley Hoag
LLP   155 Seaport Boulevard   Boston, Massachusetts 02210   Attention: Thomas B.
Draper   Email: tdraper@foleyhoag.com

 

 

 

 

SCHEDULE II

 

Lender Commitments

 

Lender Commitment Signature Bank $175,000,000225,000,000 Total
$175,000,000225,000,000

 

 

 

 

SCHEDULE III

 

Eligible Investments as of the Closing Date

 

None

 

 

 